  Exhibit 10.1

[CONFIDENTIAL TREATMENT REQUESTED.
CONFIDENTIAL PORTIONS HAVE BEEN REDACTED AND FILED SEPARATELY
WITH THE COMMISSION.]
EUR 133,960,000
FACILITY AGREEMENT
Dated 6 May 2008
and made between
FIRST SOLAR MALAYSIA SDN. BHD. (COMPANY NO. 758827-T)
as Borrower
IKB DEUTSCHE INDUSTRIEBANK AG
as Arranger
NATIXIS ZWEIGNIEDERLASSUNG DEUTSCHLAND
as Facility Agent and Original Lender
AKA AUSFUHRKREDIT-GESELLSCHAFT MBH
as Original Lender
and
NATIXIS LABUAN BRANCH
as Security Agent
 
EXPORT FINANCING OF EQUIPMENT IN RELATION TO
FOUR SOLAR MODULE MANUFACTURING PLANTS
LOCATED IN KULIM HI TECH PARK, KEDAH,
MALAYSIA
 
CLIFFORD CHANCE PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN,
WIRTSCHAFTSPRÜFERN, STEUERBERATERN UND SOLICITORS
SITZ: FRANKFURT AM MAIN · AG FRANKFURT AM MAIN PR 1000



--------------------------------------------------------------------------------



 



 

CONTENTS

              CLAUSE       PAGE
 
           
1.
  Definitions and Interpretation     2  
 
           
2.
  The Facilities     27  
 
           
3.
  Utilisation of the Facilities     31  
 
           
4.
  Interest     33  
 
           
5.
  Interest Rate and Payment of Interest     35  
 
           
6.
  Market Disruption and Alternative Interest Rates     36  
 
           
7.
  Notification     37  
 
           
8.
  Repayment     38  
 
           
9.
  Voluntary Cancellation and Prepayments     40  
 
           
10.
  Mandatory Cancellation and Prepayments     42  
 
           
11.
  Taxes     43  
 
           
12.
  VAT     46  
 
           
13.
  Tax Receipts     46  
 
           
14.
  Increased Costs     47  
 
           
15.
  Illegality     48  
 
           
16.
  Mitigation     49  
 
           
17.
  Representations and Warranties     49  
 
           
18.
  Financial Information     52  
 
           
19.
  Financial Covenants     54  
 
           
20.
  Covenants     57  
 
           
21.
  Events of Default     61  
 
           
22.
  Fees     64  



--------------------------------------------------------------------------------



 



 

              CLAUSE       PAGE
 
           
23.
  Costs and Expenses     66  
 
           
24.
  Indemnity and Break Costs     67  
 
           
25.
  Payments     69  
 
           
26.
  Sharing     71  
 
           
27.
  The Facility Agent, the Security Agent, the Arranger and the Lenders     72  
 
           
28.
  Assignments and Transfers     79  
 
           
29.
  Calculations and Evidence of Debt     81  
 
           
30.
  Remedies and Waivers, Partial Invalidity     82  
 
           
31.
  Notices     82  
 
           
32.
  Counterparts     84  
 
           
33.
  Amendments     84  
 
           
34.
  Hermes Guarantee     85  
 
           
35.
  Non Applicability of Section 181 BGB     86  
 
           
36.
  Confirmation Concerning Money Laundering     86  
 
           
37.
  Governing Law     86  
 
           
38.
  Jurisdiction     86  
 
           
39.
  Language     87  
 
            SCHEDULE 1 The Original Lenders        
 
            SCHEDULE 2 Form of Transfer Certificate        
 
            SCHEDULE 3 Conditions Precedent        
 
            SCHEDULE 4 Form of Drawdown Request        
 
            SCHEDULE 5 Form of Selection Notice        
 
            SCHEDULE 6 Form of Compliance Certificate        
 
            SCHEDULE 7 Authorisations        
 
            SCHEDULE 8 Form of Status Confirmation        



--------------------------------------------------------------------------------



 



 

              CLAUSE       PAGE
 
            SCHEDULE 9 Form of Starting Point Confirmation        
 
            SCHEDULE 10 Form of Repayment Schedule        



--------------------------------------------------------------------------------



 



1

THIS AGREEMENT is made on 6 May 2008 (the “Agreement”)
BETWEEN

(1)   FIRST SOLAR MALAYSIA SDN. BHD. (Company No. 758827-T), a company limited
by shares, incorporated, organised and validly existing under the laws of
Malaysia, having its registered place of business at 8, Jalan Hi-Tech 3/3, Zoon
Industri Fasa 3, Kulim Hi-Tech Park 09000 Kulim, Kedah Darul Aman, Malaysia (the
“Borrower”);   (2)   IKB DEUTSCHE INDUSTRIEBANK AKTIENGESELLSCHAFT, a stock
corporation incorporated, organised and validly existing under the laws of the
Federal Republic of Germany, having its office at Wilhelm-Bötzkes-Strasse 1,
40474 Düsseldorf, Federal Republic of Germany and registered in the commercial
register (Handelsregister) of the local court (Amtsgericht) of Düsseldorf, under
number HRB 1130 (in its capacity as “Arranger”);   (3)   NATIXIS
ZWEIGNIEDERLASSUNG DEUTSCHLAND, having its office at Im Trutz Frankfurt 55,
60322 Frankfurt am Main, Federal Republic of Germany (in its capacity as
“Facility Agent”);   (4)   NATIXIS LABUAN BRANCH, a branch of NATIXIS having its
registered office at Level 9, Main Office Tower, Financial Park Labuan, Jln.
Merdeka, 87000, Federal Territory of Labuan, Malaysia (in its capacity as
“Security Agent”); and   (5)   THE PERSONS listed in Schedule 1 (The Original
Lenders) (each an “Original Lender” and together the “Original Lenders”).

WHEREAS

(A)   In view of its business development in Asia, First Solar Inc., Tempe,
Arizona, incorporated in Delaware, United States of America (the “Sponsor”)
asked the Arranger to arrange an export financing, intended to be guaranteed by
the Federal Republic of Germany under its credit insurance scheme, in relation
to the construction of four solar module manufacturing plants (“KLM I”, “KLM
II”, “KLM III” and “KLM IV” respectively, each a “KLM”, and together the “KLMs”)
in Malaysia (the “Project”).   (B)   The Project will be owned and operated by
the Borrower. The Project commenced construction in April 2007. KLM I, KLM II,
KLM III and KLM IV are expected to reach full volume production by the second
half of 2008, first half of 2009, second half of 2009 and second half of 2009
respectively.



--------------------------------------------------------------------------------



 



2



(C)   The [***] main components of the KLMs, the [***] as well as the [***]
(each together with the other goods and services to be provided under the Supply
Contracts (as defined below) and any of them being referred to as the
“Equipment”) are, inter alia, to be provided under the relevant Supply Contracts
by the [***] suppliers [***] (the “Exporter A”) and [***] (the “Exporter B”)
respectively.   (D)   The Equipment shall be delivered by Exporter A and
Exporter B under the terms of the Supply Contracts.   (E)   As Exporter B has
entered into the relevant Supply Contracts but the relevant Equipment will
actually be delivered by Exporter B’s affiliate [***] (the “Supplier”), Exporter
B has assigned its payment claims under the relevant Supply Contracts to the
Supplier.   (F)   It is intended that the Project benefits from cover by (i) the
ECA-Guarantor (as defined below) under the Hermes Guarantee (as defined below)
and (ii) the Sponsor under the Sponsor’s Guarantee (as defined below).   (G)  
The Original Lenders have agreed to make available to the Borrower a facility of
up to EUR 133,960,000 to partially finance the supply and construction of the
Equipment and certain finance costs.

IT IS AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement:
      “Advance” means an advance (as from time to time consolidated, divided or
reduced by repayment or prepayment in accordance with the terms thereof) made or
to be made by the Lenders under the Facilities.       “Advisors” means the Legal
Advisors and/or any other adviser of the Lenders specified in writing by the
Facility Agent and the Borrower as such for the purposes of this Agreement.

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



3

    “Annualised Debt Service” has the meaning ascribed thereto in Clause 19.1
(Financial Definitions).       “Annualised DSCR” has the meaning ascribed
thereto in Clause 19.1 (Financial Definitions).       “Annualised EBITDA” has
the meaning ascribed thereto in Clause 19.1 (Financial Definitions).      
“Annualised Net Interest Expense” has the meaning ascribed thereto in Clause
19.1 (Financial Definitions).       “Assignment” has the meaning ascribed
thereto in Clause 28.3(a) (Assignment and Transfers by the Lenders).      
“Auditor” means any of Ernst & Young, KPMG, PricewaterhouseCoopers or Deloitte &
Touche or such other firm of independent auditors of international good standing
nominated by the Borrower.       “Authorisations” means any consent,
registration, filing, notarisation, certificate, licence, approval, permit,
confirmation, no-objection or exemption from or by or with any national,
regional, administrative, fiscal or governmental body, commission, agency,
authority or similar entity and all creditors’ and shareholders’ consents or
approvals required (i) to ensure the timely transfer of all amounts due under
this Agreement; (ii) for the implementation and operation of the Project; and
(iii) for the valid and binding execution and implementation of this Agreement
and the Security Documents, or any part thereof, including, but not limited to,
the items set out in Schedule 7 (Authorisations).       “Authorised Signatory”
means, in relation to the Borrower, any person who is duly authorised and in
respect of whom the Facility Agent has received a certificate signed by a
director or another Authorised Signatory of the Borrower setting out the name
and signature of such person and confirming such person’s authority to act.    
  “Availability Period” means the period from and including the date of this
Agreement to and including the respective Final Availability Date.      
“Available Commitment 1” means, in relation to a Lender at any time and save as
otherwise provided herein, its Fixed Rate Commitment under Facility 1 less the
aggregate amount which it has advanced under Facility 1 at such time.



--------------------------------------------------------------------------------



 



4

    “Available Commitment 2” means, in relation to a Lender at any time and save
as otherwise provided herein, its Fixed Rate Commitment under Facility 2 less
the aggregate amount which it has advanced under Facility 2 at such time.      
“Available Commitment 3” means, in relation to a Lender at any time and save as
otherwise provided herein, its Fixed Rate Commitment under Facility 3 less the
aggregate amount which it has advanced under Facility 3 at such time.      
“Available Commitment 4” means, in relation to a Lender at any time and save as
otherwise provided herein, its Fixed Rate Commitment under Facility 4 less the
aggregate amount which it has advanced under Facility 4 at such time.      
“Available Commitment 5” means, in relation to a Lender at any time and save as
otherwise provided herein, its Fixed Rate Commitment under Facility 5 less the
aggregate amount which it has advanced under Facility 5 at such time.      
“Available Commitment I” means, in relation to a Lender at any time and save as
otherwise provided herein, its Floating Rate Commitment under Facility I less
the aggregate amount which it has advanced under Facility I at such time.      
“Available Commitment II” means, in relation to a Lender at any time and save as
otherwise provided herein, its Floating Rate Commitment under Facility II less
the aggregate amount which it has advanced under Facility II at such time.      
“Available Commitment III” means, in relation to a Lender at any time and save
as otherwise provided herein, its Floating Rate Commitment under Facility III
less the aggregate amount which it has advanced under Facility III at such time.
      “Available Commitment IV” means, in relation to a Lender at any time and
save as otherwise provided herein, its Floating Rate Commitment under Facility
IV less the aggregate amount which it has advanced under Facility IV at such
time.       “Available Commitment V” means, in relation to a Lender at any time
and save as otherwise provided herein, its Floating Rate Commitment under
Facility V less the aggregate amount which it has advanced under Facility V at
such time.       “Available Commitments” means each of the Available Fixed Rate
Commitments and the Available Floating Rate Commitments and “Available
Commitment” means any of them.       “Available Facilities” means each of the
Available Fixed Rate Facilities and the Available Floating Rate Facilities and
“Available Facility” means any of them.



--------------------------------------------------------------------------------



 



5

    “Available Facility 1” means, at any time, the aggregate amount of the
Available Commitment 1 adjusted in the case of any proposed drawdown so as to
take into account any reduction in the Available Commitment 1 of a Lender
pursuant to the terms hereof.       “Available Facility 2” means, at any time,
the aggregate amount of the Available Commitment 2 adjusted in the case of any
proposed drawdown so as to take into account any reduction in the Available
Commitment 2 of a Lender pursuant to the terms hereof.       “Available Facility
3” means, at any time, the aggregate amount of the Available Commitment 3
adjusted in the case of any proposed drawdown so as to take into account any
reduction in the Available Commitment 3 of a Lender pursuant to the terms
hereof.       “Available Facility 4” means, at any time, the aggregate amount of
the Available Commitment 4 adjusted in the case of any proposed drawdown so as
to take into account any reduction in the Available Commitment 4 of a Lender
pursuant to the terms hereof.       “Available Facility 5” means, at any time,
the aggregate amount of the Available Commitment 5 adjusted in the case of any
proposed drawdown so as to take into account any reduction in the Available
Commitment 5 of a Lender pursuant to the terms hereof.       “Available Facility
I” means, at any time, the aggregate amount of the Available Commitment I
adjusted in the case of any proposed drawdown so as to take into account any
reduction in the Available Commitment I of a Lender pursuant to the terms
hereof.       “Available Facility II” means, at any time, the aggregate amount
of the Available Commitment II adjusted in the case of any proposed drawdown so
as to take into account any reduction in the Available Commitment II of a Lender
pursuant to the terms hereof.       “Available Facility III” means, at any time,
the aggregate amount of the Available Commitment III adjusted in the case of any
proposed drawdown so as to take into account any reduction in the Available
Commitment III of a Lender pursuant to the terms hereof.       “Available
Facility IV” means, at any time, the aggregate amount of the Available
Commitment IV adjusted in the case of any proposed drawdown so as to take into
account any reduction in the Available Commitment IV of a Lender pursuant to the
terms hereof.       “Available Facility V” means, at any time, the aggregate
amount of the Available Commitment V adjusted in the case of any proposed
drawdown so as to take into account any reduction in the Available Commitment V
of a Lender pursuant to the terms hereof.



--------------------------------------------------------------------------------



 



6

    “Available Fixed Rate Commitments” means Available Commitment 1, Available
Commitment 2, Available Commitment 3, Available Commitment 4 and Available
Commitment 5 and “Available Fixed Rate Commitment” means any of them.      
“Available Fixed Rate Facilities” means Available Facility 1, Available Facility
2, Available Facility 3, Available Facility 4 and Available Facility 5 and
“Available Fixed Rate Facility” means any of them.       “Available Floating
Rate Commitments” means Available Commitment I, Available Commitment II,
Available Commitment III, Available Commitment IV and Available Commitment V and
“Available Floating Rate Commitment” means any of them.       “Available
Floating Rate Facilities” means Available Facility I, Available Facility II,
Available Facility III, Available Facility IV and Available Facility V and
“Available Floating Rate Facility” means any of them.       “BGB” means the
German Civil Code (Bürgerliches Gesetzbuch).       “Break Costs” means any costs
arising pursuant to Clause 24.2 (Break Costs).       “Budget” means the annual
budget for a Financial Year in relation to the Borrower prepared by the
management of the Borrower including, but not limited to, a detailed calculation
of the DSCR in this respect to be determined as a forecast for such Financial
Year, applying the principles as set out in Clause 19 (Financial Covenants) but
on a forecast basis, in form and substance satisfactory to the Facility Agent as
updated from time to time in accordance with this Agreement.       “Business
Day” means a day (other than a Saturday or Sunday or December 31) which is not a
public holiday and on which banks are open for general business in:

  (a)   Frankfurt am Main, Germany, New York, United States of America and Kuala
Lumpur, Malaysia; and     (b)   (in relation to any date for the rate fixing of,
or the payment or purchase of, a sum denominated in euro and in addition to the
days set out in (a) above) any day on which the Trans-European Automated
Real-time Gross settlement Express Transfer (TARGET) system is operating.

    “CAFDS” has the meaning ascribed thereto in Clause 19.1 (Financial
Definitions).       “Capital Expenditure” has the meaning ascribed thereto in
Clause 19.1 (Financial Definitions).



--------------------------------------------------------------------------------



 



7

    “CIRR” means the Commercial Interest Reference Rate as being officially
supported and offered subject to the availability of funds from the European
Recovery Program (ERP) export financing program and the approval of the
competent ministries of the Federal Republic of Germany, and as being published
from time to time by the Organisation for Economic Co-operation and Development
(OECD).       “Commitments” means each Fixed Rate Commitment and each Floating
Rate Commitment and “Commitment” means any of them.       “Compliance
Certificate” means a certificate substantially in the form set out in Schedule 6
(Form of Compliance Certificate).       “Conditions Precedent” means the
conditions precedent set out in Schedule 3 (Conditions Precedent).      
“Contract Value” means any of Contract Value [***] Ia, Contract Value [***] Ib,
Contract Value [***] I, Contract Value [***] IIa, Contract Value [***] IIb,
Contract Value [***] II, Contract Value [***] IIIa, Contract Value [***] IIIb,
Contract Value [***] III, Contract Value [***] IVa, Contract Value [***] IVb and
Contract Value [***] IV.       “Contract Value [***] Ia” means EUR 11,848,000.  
    “Contract Value [***] Ib” means EUR 21,352,000.       “Contract Value [***]
I” means EUR 6,550,000.       “Contract Value [***] IIa” means EUR 11,255,600.  
    “Contract Value [***] IIb” means EUR 20,284,400.       “Contract Value [***]
II” means EUR 6,530,550.       “Contract Value [***] IIIa” means EUR 11,435,600.
      “Contract Value [***] IIIb” means EUR 20,609,200.       “Contract Value
[***] III” means EUR 6,400,000.       “Contract Value [***] IVa” means EUR
11,435,600.       “Contract Value [***] IVb” means EUR 20,609,200.      
“Contract Value [***] IV” means EUR 6,400,000.

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



8

    “Contract Values” means the aggregate of Contract Values KLM I, Contract
Values KLM II, Contract Values KLM III and Contract Values KLM IV.      
“Contract Values KLM I” means the aggregate of Contract Value [***] Ia, Contract
Value [***] Ib and Contract Value [***] I.       “Contract Values KLM II” means
the aggregate of Contract Value [***] IIa, Contract Value [***] IIb and Contract
Value [***] II.       “Contract Values KLM III” means the aggregate of Contract
Value [***] IIIa, Contract Value [***] IIIb and Contract Value [***] III.      
“Contract Values KLM IV” means the aggregate of Contract Value [***] IVa,
Contract Value [***] IVb and Contract Value [***] IV.       “Debt Service” has
the meaning ascribed thereto in Clause 19.1 (Financial Definitions).      
“Drawdown Date” means the date for which drawdown of an Advance is requested and
specified in the applicable Drawdown Request or on which an Advance is being
made in accordance with Clause 3.2(c).       “Drawdown Request” means a request
in writing from the Borrower to the Facility Agent for the occurrence of a
Utilisation under the Facilities substantially in the form set out in Schedule 4
(Form of Drawdown Request).       “DSCR” has the meaning ascribed thereto in
Clause 19.1 (Financial Definitions).       “EBITDA” has the meaning ascribed
thereto in Clause 19.1 (Financial Definitions).       “ECA-Fees” means the fees
to be paid to the ECA-Guarantor under or in connection with the Hermes
Guarantee.       “ECA-Fee Shortfall” means any shortfall of the loan amount
available to meet the relevant ECA-Fees against the actual aggregate amount of
the relevant ECA-Fees as invoiced by the ECA-Guarantor with its final invoice.  
    “ECA-Guarantor” means Euler Hermes Kreditversicherungs-AG, Hamburg, Federal
Republic of Germany.       “Encumbrance” means a mortgage, pledge, lien, charge,
hypothecation, security interest, title retention, preferential right or trust
arrangement, obligations under leasing agreements and conditional purchase
agreements, and any other collateral agreement or similar arrangement whether on
existing or future assets.

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



9

    “Environmental Claim” means any claim, notice, prosecution, demand, action,
official warning, abatement or other order (conditional or otherwise) relating
to, or any notification or order requiring compliance with, any Environmental
Law or Environmental Permits.       “Environmental Law” means any law applicable
to the Project and the Borrower which relates to the pollution or protection of
the environment or harm to or the protection of human health or the health of
animals or plants.       “Environmental Permits” means any authorisation
required under any Environmental Law for the construction or operation of the
Project and business of the Borrower conducted on or from the premises owned or
used by the Borrower in connection with the Project.       “Equipment” means the
entirety of the goods and services to be provided by the Exporters under the
Supply Contracts.       “EURIBOR” means in relation to any amount to be advanced
to, or owing by, the Borrower hereunder in euro on which interest for a given
period is to accrue:

  (a)   the percentage rate per annum equal to the offered quotation which
appears on the page of the Reuters Screen which displays an average rate of the
Banking Federation of the European Union for euro (being currently page EURIBOR)
for such period at or about 11.00 a.m. (Brussels time) on the Quotation Date for
such period or, if such page or service shall cease to be available, such other
page or such other services used for the purpose of displaying an average rate
of the Banking Federation of the European Union as the Facility Agent, after
consultation with the Borrower, shall select; or     (b)   if no quotation for
the euro for the relevant period is displayed and the Facility Agent has not
selected an alternative service on which a quotation is displayed, the
arithmetic mean (rounded upwards to four decimal places) of the rates (as
notified to the Lenders) at which each of the Reference Banks was offering to
prime banks in the European interbank market deposits in the euro of an
equivalent amount and for such period at or about 11.00 a.m. (Brussels time) on
the Quotation Date.

    “Event of Default” means any circumstance described as such in Clause 21
(Events of Default).       “Exporter A” means [***].       “Exporter B” means
[***].

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



10

    “Exporter B Assignment” means the assignment of the payment claims to the
Supplier by Exporter B under the Supply Contracts entered into by Exporter B,
dated on or about the date hereof.       “Exporters” means Exporter A, Exporter
B and the Supplies and “Exporter” means any of them.       “Facilities” means
each of the Fixed Rate Facilities and the Floating Rate Facilities and
“Facility” means any of them.       “Facility 1” means the euro term loan
facility granted to the Borrower as described in Clause 2.1(a) (Grant of the
Facilities).       “Facility 2” means the euro term loan facility granted to the
Borrower as described in Clause 2.1(b) (Grant of the Facilities).      
“Facility 3” means the euro term loan facility granted to the Borrower as
described in Clause 2.1(c) (Grant of the Facilities).       “Facility 4” means
the euro term loan facility granted to the Borrower as described in Clause
2.1(d) (Grant of the Facilities).       “Facility 5” means the euro term loan
facility granted to the Borrower as described in Clause 2.1(e) (Grant of the
Facilities).       “Facility I” means the euro term loan facility granted to the
Borrower as described in Clause 2.1(f) (Grant of the Facilities).      
“Facility II” means the euro term loan facility granted to the Borrower as
described in Clause 2.1(g) (Grant of the Facilities).       “Facility III” means
the euro term loan facility granted to the Borrower as described in Clause
2.1(h) (Grant of the Facilities).       “Facility IV” means the euro term loan
facility granted to the Borrower as described in Clause 2.1(i) (Grant of the
Facilities).       “Facility V” means the euro term loan facility granted to the
Borrower as described in Clause 2.1(j) (Grant of the Facilities).      
“Facility 1 Loan” means, at any time, the aggregate principal amount of the
outstanding Advances under Facility 1.



--------------------------------------------------------------------------------



 



11

    “Facility 2 Loan” means, at any time, the aggregate principal amount of the
outstanding Advances under Facility 2.       “Facility 3 Loan” means, at any
time, the aggregate principal amount of the outstanding Advances under Facility
3.       “Facility 4 Loan” means, at any time, the aggregate principal amount of
the outstanding Advances under Facility 4.       “Facility 5 Loan” means, at any
time, the aggregate principal amount of the outstanding Advances under Facility
5.       “Facility I Loan” means, at any time, the aggregate principal amount of
the outstanding Advances under Facility I.       “Facility II Loan” means, at
any time, the aggregate principal amount of the outstanding Advances under
Facility II.       “Facility III Loan” means, at any time, the aggregate
principal amount of the outstanding Advances under Facility III.       “Facility
IV Loan” means, at any time, the aggregate principal amount of the outstanding
Advances under Facility IV.       “Facility V Loan” means, at any time, the
aggregate principal amount of the outstanding Advances under Facility V.      
“Facility Office” means, in relation to the Facility Agent, the office
identified with its signature below or such other office as it may select by
notice and, in relation to any Lender, the office(s) notified by it to the
Facility Agent in writing prior to the date hereof (or, in the case of a
Transferee, at the end of the Transfer Certificate to which it is a party as
Transferee) or such other office(s) as it may from time to time select by notice
to the Facility Agent.       “Final Availability Date 1/I” means in respect of
Facility 1 and Facility I the earlier of (a) the date when each of the Available
Facility 1 and Available Facility I are zero and (b) 30 June 2008.       “Final
Availability Date 2/II” means in respect of Facility 2 and Facility II the
earlier of (a) the date when each of the Available Facility 2 and the Available
Facility II are zero and (b) 30 September 2008.



--------------------------------------------------------------------------------



 



12

    “Final Availability Date 3/III” means in respect of Facility 3 and Facility
III the earlier of (a) the date when each of the Available Facility 3 and the
Available Facility III are zero and (b) 31 March 2009.       “Final Availability
Date 4/IV” means in respect of Facility 4 and Facility IV the earlier of (a) the
date when each of the Available Facility 4 and the Available Facility IV are
zero and (b) 30 June 2009.       “Final Availability Date 5/V” means in respect
of Facility 5 and Facility V the earlier of (a) the date when each of the
Available Facility 5 and the Available Facility V are zero and (b) 31
August 2008.       “Final Availability Date” means Final Availability Date 1/I,
Final Availability Date 2/II, Final Availability Date 3/III, Final Availability
Date 4/IV and the Final Availability Date 5/V.       “Finance Documents” means:

  (a)   this Agreement;     (b)   the Subordination Agreement;     (c)   the
Security Documents; and     (d)   any other document designated as such by the
Facility Agent and agreed by the Borrower.

    “Finance Parties” means the Lenders, the Arranger, the Facility Agent and
the Security Agent.       “Financial Covenant” means any of the covenants set
out in Clause 19 (Financial Covenants).       “Financial Indebtedness” means any
indebtedness for or in respect of:

  (a)   moneys borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;     (c)   any amount
raised pursuant to any note purchase facility or the issue of bonds, notes,
debentures, loan stock or any similar instrument;



--------------------------------------------------------------------------------



 



13

  (d)   the amount of any liability in respect of any lease or hire purchase
contract which would, in accordance with generally accepted accounting
principles applicable to a Borrower, be treated as a finance or capital lease;  
  (e)   receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);     (f)   any amount raised under any
other transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;     (g)   any derivative transaction entered
into in connection with protection against or benefit from fluctuation in any
rate or price (and, when calculating the value of any derivative transaction,
only the marked to market value shall be taken into account);     (h)   any
counter-indemnity obligation in respect of a guarantee, indemnity, bond, standby
or documentary letter of credit or any other instrument issued by a bank or
financial institution; and     (i)   the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (a) to
(h) above.

"Financial Year” means the accounting year of the Borrower and the Sponsor

  (a)   in respect of 2007 until and including 29 December 2007;     (b)   from
30 December 2007 until and including 27 December 2008;     (c)   from 28
December 2008 until and including 26 December 2009;     (d)   from 27
December 2009 until and including 25 December 2010;     (e)   from 26
December 2010 until and including 31 December 2011;     (f)   from 01
January 2012 until and including 29 December 2012;     (g)   from 30
December 2012 until and including 28 December 2013;     (h)   from 29
December 2013 until and including 27 December 2014;     (i)   from 28
December 2014 until and including 26 December 2015;     (j)   from 27
December 2015 until and including 31 December 2016; and     (k)   from 01
January 2017 until and including 30 December 2017.



--------------------------------------------------------------------------------



 



14



“First Repayment Date” means in relation to a Facility the earlier of (i) the
day of the month falling six months after the respective Starting Point for a
KLM in respect of which that Facility was drawn; and (ii) the Ultimate First
Repayment Date 1/I in relation to Facility 1/I, the Ultimate First Repayment
Date 2/II in relation to Facility 2/II, the Ultimate First Repayment Date 3/III
in relation to Facility 3/III, the Ultimate First Repayment Date 4/IV in
relation to Facility 4/IV and the Ultimate First Repayment Date 5/V in relation
to Facility 5/V unless such day is not a Business Day, in case of which the
First Repayment Date shall be the next Business Day in that calendar month (if
there is one) or the preceding Business Day (if there is not).
“First Solar Group” means the Sponsor and its Subsidiaries.
“Fixed Rate Commitment” means:

  (a)   in relation to an Original Lender, at any time and save as otherwise
provided for herein, the amount allocated to its name in Schedule 1 (The
Original Lenders) as reduced by any assignments/transfers in accordance with
this Agreement or as specified in the relevant Transfer Certificate(s); and    
(b)   in relation to any other Lender, the amount of any Commitment
assigned/transferred in accordance with this Agreement or as specified in the
relevant Transfer Certificate(s),

to the extent not cancelled or reduced hereunder.
“Fixed Rate Facilities” means each of Facility 1, Facility 2, Facility 3,
Facility 4 and Facility 5 and “Fixed Rate Facility” means any of them.
“Fixed Rate Loans” means the Facility 1 Loan, the Facility 2 Loan, the
Facility 3 Loan, the Facility 4 Loan and the Facility 5 Loan and “Fixed Rate
Loan” means any of them.
“Floating Rate Commitment” means:

  (a)   in relation to an Original Lender, at any time and save as otherwise
provided for herein, the amount allocated to its name in Schedule 1 (The
Original Lenders) as reduced by any assignments/transfers in accordance with
this Agreement or as specified in the relevant Transfer Certificate(s); and    
(b)   in relation to any other Lender, the amount of any Commitment
assigned/transferred in accordance with this Agreement or as specified in the
relevant Transfer Certificate(s),



--------------------------------------------------------------------------------



 



15



    to the extent not cancelled or reduced hereunder.       “Floating Rate
Facilities” means each of Facility I, Facility II, Facility III, Facility IV and
Facility V and “Floating Rate Facility” means any of them.       “Floating Rate
Loans” means the Facility I Loan, the Facility II Loan, the Facility III Loan,
the Facility IV Loan and the Facility V Loan and “Floating Rate Loan” means any
of them.       “Floating Rate Margin” means 0.55 per cent. per annum.      
“German Process Agent” means First Solar Manufacturing GmbH, Marie-Curie-Strasse
3, 15236 Frankfurt (Oder).       “Hermes Guarantee” means the guarantee, in form
and substance satisfactory to the Facility Agent, issued or to be issued to the
Lenders by the Federal Republic of Germany, represented by the ECA-Guarantor, in
respect of the Facilities covering 95 per cent. of the commercial and political
risk under this Agreement (upon the terms and conditions set forth in the final
guarantee confirmation (endgültige Indeckungsnahmeerklärung) and the finance
credit guarantee declaration (Finanzkreditgarantieerklärung) together with the
general conditions (Allgemeine Bedingungen – Garantien für gebundene
Finanzkredite (FKG)).       “Increased Costs” has the meaning ascribed thereto
in Clause 14.1 (Increased costs).       “IFRS” means the International Financial
Reporting Standards formulated by the International Accounting Standards Board.
      “Insurance Proceeds” means any and all amounts payable in consequence of a
claim under the Insurances.       “Insurances” has the meaning ascribed thereto
in Clause 20.1(n) (Insurance).       “Interest Payment Date” means in relation
to a Loan the last day of each Interest Period.       “Interest Period” means,
in relation to a Loan, each period determined in accordance with Clause 4.1
(Interest Periods) and, in relation to any amount due and payable but unpaid by
the Borrower under the Finance Documents, each period determined in accordance
with Clause 4.5 (Default Interest).       “Interest Rate” means the interest
rate pursuant to Clause 5.1 (Fixed Interest Rate) or pursuant to Clause 5.2
(Floating Interest Rate).       “Legal Advisors” means Clifford Chance
Partnerschaftsgesellschaft, Frankfurt am Main, Germany, Clifford Chance US LLP,
New York, NY, USA, Chooi & Company, advocates &



--------------------------------------------------------------------------------



 



16

    solicitors, Kuala Lumpur, Malaysia and Shumaker, Loop & Kendrick LLP,
Toledo, Ohio, USA.       “Lender” means

  (a)   any Original Lender; and     (b)   any financial institution (or other
person) which has become a party hereto in accordance with Clause 28.3
(Assignments and Transfers by Lenders),

    and which has not ceased to be a party hereto in accordance with the terms
hereof.       “Loans” means each of the Fixed Rate Loans and the Floating Rate
Loans and “Loan” means any of them.       “Majority Lenders” means:

  (a)   before any Advances have been made, a Lender or Lenders whose Available
Commitments amount in aggregate to more than sixty-six and two thirds per cent.
of the Available Facilities; and     (b)   thereafter, a Lender or Lenders to
whom in aggregate more than sixty-six and two thirds per cent. of the Loans is
(or, immediately prior to its final repayment, was then) owed.

    “MASB” means the Malaysian Accounting Standards Board.       “Material
Adverse Effect” means a material adverse effect on (a) the business, operations,
assets, financial condition or results of operations of the Borrower which could
be expected to impair the Borrower’s ability to perform its obligations under
this Agreement or (b) the validity or enforceability of or the effectiveness,
value or ranking of any security interest granted or purported to the Finance
Parties.       “Net Interest Expense” has the meaning ascribed thereto in Clause
19.1 (Financial Definitions).       “Original Financial Statements” means the
audited financial statements of the Borrower for its Financial Year ended
31 December 2007.       “Original Fixed Rate Lender” means AKA
Ausfuhrkredit-Gesellschaft mbH.       “Parties” means the parties to this
Agreement.



--------------------------------------------------------------------------------



 



17

    “Permitted Disposal” means:

  (a)   any disposal created in favour of the Lenders and/or the Security Agent
pursuant to any Security Document;     (b)   any disposal where the assets being
disposed of are replaced by assets serving a similar purpose and having a fair
market value substantially equal to or greater than the fair market value of the
asset being disposed of;     (c)   any disposal made in relation to the
Equipment for a consideration of less than USD 15,000,000 (or its equivalent in
any other currency) in aggregate per year;     (d)   any disposal made in the
ordinary course of the Borrower’s business on a commercial arm’s length basis;
or     (e)   any disposal created with the prior written consent of the Majority
Lenders.

    “Permitted Encumbrance” means:

  (a)   any Encumbrance created in favour of the Lenders and/or the Security
Agent pursuant to any Security Document;     (b)   retention of title clauses in
suppliers’ standard terms and conditions of business in respect of contracts
entered into in the ordinary course of the Borrower’s day to day business;    
(c)   any lien arising by operation of law or in the ordinary course of the
Borrower’s business;     (d)   any lien for Taxes not yet due or which are being
contested in good faith by appropriate proceedings; or     (e)   any Encumbrance
created with the prior written consent of the Majority Lenders.

    “PERS” means Private Entity Reporting Standards, being the official
reporting standards applicable to the Borrower.       “Potential Event of
Default” means any of the events referred to in Clauses 21.1(a) (Payment
Obligations) and 21.1(c) (Covenants) to the extent it relates to the breach of a
Financial Covenant, which with the giving of notice, passage of time or
fulfilment of any condition, in each case as prescribed by the relevant
aforementioned Clause (or any combination thereof) would become an Event of
Default.

 



--------------------------------------------------------------------------------



 



18

    “Prepayment Notice” has the meaning ascribed thereto in Clause 9.2
(Prepayment).       “Project Documents” means:

  (a)   the Supply Contracts;     (b)   any purchase order entered into pursuant
to the Supply Contracts;     (c)   any document which amends or varies any
document referred to in paragraphs (a) through (b) above; and     (d)   any
other document designated as such by the Facility Agent and agreed by the
Borrower.

    “Project Information Memorandum” means the project information memorandum in
relation to the Project prepared by the management of the Borrower.      
“Quotation Date” means with respect to any Interest Period in relation to an
Advance made or to be made in relation to a Floating Rate Facility, the day
which is two (2) Business Days prior to the commencement of such Interest
Period.       “Ratio Calculation Date” means each date in respect of which the
financial covenants according to Clause 19 (Financial Covenants) are calculated
and which is identical to the end of each quarter of each Financial Year.      
“Reference Banks” means Commerzbank Aktiengesellschaft, Frankfurt am Main,
Deutsche Bank AG, Frankfurt am Main, BNP Paribas S.A., Paris, Dresdner Bank
Aktiengesellschaft, Frankfurt am Main and Citigroup Inc., New York.      
“Reference Rate” means the average of the percentage rates quoted by the
Reference Banks as their cost of funding for the relevant amount and for the
relevant period from whatever source each of them may reasonably select.      
“Repayment Date” means in respect of each Facility each of the fourteen
(14) semi-annual payment dates referred to in Clause 8.1 (Repayment Instalments)
beginning with the respective First Repayment Date and in each case the Business
Day falling six (6) months thereafter as well as each subsequent date which is
by its numbering equal to these dates in any calendar year thereafter provided
that if such date is not a Business Day, it shall be deemed to be the
immediately next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is none).



--------------------------------------------------------------------------------



 



19

    “Repayment Schedule” means a repayment schedule substantially in the form
set out in Schedule 10 (Form of Repayment Schedule) as updated from time to time
by the Facility Agent in accordance with this Agreement.       “Repeated
Representations and Warranties” means each of the representations and warranties
referred to in Clause 17.2 (Repetition).       “Security” means a mortgage,
charge, pledge, lien or other security interest securing any obligation of any
person or any other agreement or arrangement having a similar effect.      
“Security Charge over the Equipment” means the Malaysian law charge over all
assets to be delivered under the Supply Contracts dated on or about the date
hereof between the Borrower and the Security Agent.       “Security Documents”
means:

  (a)   the Security Charge over the Equipment;     (b)   the Sponsor’s
Guarantee;     (c)   any documents entered into pursuant to, or which amends or
varies, any documents referred to in paragraphs (a) and (b) above; and     (d)  
any other document designated as such by the Facility Agent and agreed by the
Borrower.

    “Selection Notice” means a selection in writing from the Borrower to the
Facility Agent of an Interest Period for one or more Advances substantially in
the form set out in Schedule 5 (Form of Selection Notice).       “Shareholders”
means the direct shareholders of the Borrower, being at the date of this
Agreement First Solar FE Holdings Pte Ltd., a limited liability company formed
under the laws of Singapore.       “Shares” means the issued and voting share
capital from time to time of the Borrower.       “Sponsor” means First Solar
Inc., a corporation formed under the laws of the State of Delaware having a
principal place of business in Tempe, Arizona, United States of America.      
“Sponsor’s Guarantee” means the first demand guarantee subject to New York State
law dated on or about the date hereof between the Sponsor and the Lenders
including, but not limited to, an undertaking to (i) pay on first written demand
any amount necessary to discharge the Borrower’s payment obligations outstanding
under any of the Finance



--------------------------------------------------------------------------------



 



20

    Documents from time to time in full, (ii) directly or indirectly own more
than 50 per cent. of the entire issued share capital of the Borrower, (iii) to
keep direct or indirect control over the Borrower and (iv) not to create or
permit or subsist any security interest over any of its shares in the Borrower.
      “Starting Point I” means in respect of KLM I the date of readiness for
operation as confirmed by the Starting Point Confirmation I.       “Starting
Point II” means in respect of KLM II the date of readiness for operation as
confirmed by the Starting Point Confirmation II.       “Starting Point III”
means in respect of KLM III the date of readiness for operation as confirmed by
the Starting Point Confirmation III.       “Starting Point IV” means in respect
of KLM IV the date of readiness for operation as confirmed by the Starting Point
Confirmation IV.       “Starting Points” means Starting Point I, Starting Point
II, Starting Point III and Starting Point IV and “Starting Point” means any of
them.       “Starting Point Confirmation I” means the confirmation in writing by
the Borrower to the Facility Agent confirming the readiness of KLM I for
operation in form and substance as provided for in Schedule 9 (Form of Starting
Point Confirmation).       “Starting Point Confirmation II” means the
confirmation in writing by the Borrower to the Facility Agent confirming the
readiness of KLM II for operation in form and substance as provided for in
Schedule 9 (Form of Starting Point Confirmation).       “Starting Point
Confirmation III” means the confirmation in writing by the Borrower to the
Facility Agent confirming the readiness of KLM III for operation in form and
substance as provided for in Schedule 9 (Form of Starting Point Confirmation).  
    “Starting Point Confirmation IV” means the confirmation in writing by the
Borrower to the Facility Agent confirming the readiness of KLM IV for operation
in form and substance as provided for in Schedule 9 (Form of Starting Point
Confirmation).       “Starting Point Confirmations” means Starting Point
Confirmation I, Starting Point Confirmation II, Starting Point Confirmation III
and Starting Point Confirmation IV and “Starting Point Confirmation” means any
of them.       “Status Confirmation” means each status confirmation in relation
to the status of the Project in the form set out in Schedule 8 (Form of Status
Confirmation).



--------------------------------------------------------------------------------



 



21

    “Subordination Agreement” means the subordination agreement dated on or
about the date hereof between the Borrower, the junior creditors referred to
therein and the Facility Agent.       “Subsidiary” means in relation to any
partnership, company or corporation, a partnership, company or corporation:

  (a)   which is controlled, directly or indirectly, by the first mentioned
partnership, company or corporation;     (b)   more than half of the issued
share capital in which is beneficially owned, directly or indirectly by the
first mentioned partnership, company or corporation; or     (c)   which is a
Subsidiary of another Subsidiary of the first mentioned partnership, company or
corporation,

    and for this purpose, a partnership, company or corporation shall be treated
as being controlled by another if that other partnership, company or corporation
is able to direct its affairs and/or to control the composition of its board of
directors or equivalent body.       “Supplier” means [***].       “Supply
Contract [***] Ia” means the equipment and purchase agreement entered into
between Exporter A and the Borrower dated 25 January 2007 with regard to [***]
relating to KLM I.       “Supply Contract [***] Ib” means the equipment and
purchase agreement entered into between Exporter A and the Borrower dated 25
January 2007 with regard to [***] relating to KLM I.       “Supply Contract
[***] I” means the equipment and purchase agreement entered into between
Exporter B and the Borrower dated 23 March 2007 with regard to [***] relating to
KLM I.       “Supply Contract [***] IIa” means the equipment and purchase
agreement entered into between Exporter A and the Borrower dated 25 January 2007
together with the relevant purchase order dated 13 July 2007 with regard to
[***] relating to KLM II.       “Supply Contract [***] IIb” means the equipment
and purchase agreement entered into between Exporter A and the Borrower dated 25
January 2007 together with the relevant purchase order dated 13 July 2007 with
regard to [***] relating to KLM II.

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



22

    “Supply Contract [***] II” means the equipment and purchase agreement
entered into between Exporter B and the Borrower dated 25 January 2008 with
regard to [***] relating to KLM II.       “Supply Contract [***] IIIa” means the
equipment and purchase agreement entered into between Exporter A and the
Borrower dated 12 November 2007 with regard to [***] relating to KLM III.      
“Supply Contract [***] IIIb” means the equipment and purchase agreement entered
into between Exporter A and the Borrower dated 12 November 2007 with regard to
[***] relating to KLM III.       “Supply Contract [***] III” means the relevant
provisions of the equipment and purchase agreement entered into between Exporter
B and the Borrower dated 25 January 2008 with regard to [***] relating to KLM
III, such agreement contained in the same deed as the Supply Contract [***] IV.
      “Supply Contract [***] IVa” means the equipment and purchase agreement
entered into between Exporter A and the Borrower dated 12 November 2007 with
regard to [***] relating to KLM IV.       “Supply Contract [***] IVb” means the
equipment and purchase agreement entered into between Exporter A and the
Borrower dated 12 November 2007 with regard to [***] relating to KLM IV.      
“Supply Contract [***] IV” means the relevant provisions of the equipment and
purchase agreement entered into between Exporter B and the Borrower dated 25
January 2008 with regard to [***] relating to KLM IV, such agreement contained
in the same deed as the Supply Contract [***] III.       “Supply Contracts I”
means Supply Contract [***] Ia, Supply Contract [***] Ib and Supply Contract
[***] I and “Supply Contract I” means any of them.       “Supply Contracts II”
means Supply Contract [***] IIa, Supply Contract [***] IIb and Supply Contract
[***] II and “Supply Contract II” means any of them.       “Supply Contracts
III” means Supply Contract [***] IIIa, Supply Contract [***] IIIb and Supply
Contract [***] III and “Supply Contract III” means any of them.       “Supply
Contracts IV” means Supply Contract [***] IVa, Supply Contract [***] IVb and
Supply Contract [***] IV and “Supply Contract IV” means any of them.

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



23

    “Supply Contracts” means Supply Contracts I, Supply Contracts II, Supply
Contracts III and Supply Contracts IV and “Supply Contract” means any of them.  
    “Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature in any jurisdiction (including any penalty, fine or interest
payable in connection with any failure to pay or any delay in paying any of the
same).       “Total Debt” has the meaning ascribed thereto in Clause 19.1
(Financial Definitions).       “Total Equity” has the meaning ascribed thereto
in Clause 19.1 (Financial Definitions).       “Transaction Documents” means the
Finance Documents and the Project Documents.       “Transfer” has the meaning
ascribed thereto in Clause 28.3(a) (Assignment and Transfers by the Lenders).  
    “Transfer Certificate” means the transfer agreement referred to in
Schedule 2 (Form of Transfer Certificate).       “Transferee” means a person to
which a Lender seeks to assign or transfer all or part of such Lender’s rights,
benefits and/or obligations under the Finance Documents (as more specifically
referred to in Clause 28.3(a) (Assignment and Transfers by the Lenders)).      
“Transferor” has the meaning ascribed thereto in Clause 28.3(a) (Assignment and
Transfers by the Lenders).       “Ultimate First Repayment Date 1/I” means 30
September 2008.       “Ultimate First Repayment Date 2/II” means 31 March 2009.
      “Ultimate First Repayment Date 3/III” means 30 September 2009.      
“Ultimate First Repayment Date 4/IV” means 31 December 2009.       “Ultimate
First Repayment Date 5/V” means 30 September 2008.       “Ultimate First
Repayment Date” means any of the Ultimate First Repayment Date 1/I, the Ultimate
First Repayment Date 2/II, the Ultimate First Repayment Date 3/III, the Ultimate
First Repayment Date 4/IV and the Ultimate First Repayment Date 5/V.       “US
GAAP” means the generally accepted accounting principles in the United States of
America consistent with those utilised in preparing the audited financial
statement referred to in Clause 18.1(c) (Audited Annual Accounts).



--------------------------------------------------------------------------------



 



24

    “Utilisation” means the making of an Advance under a Facility.

1.2   Interpretation

    Any reference in this Agreement to:       any “Lender”, the “Facility
Agent”, the “Arranger”, the “Security Agent”, and any other person shall be
construed so as to include its and any subsequent successors and permitted
transferees in accordance with their respective interests;       any reference
to “amend” includes an alteration, variation, supplement, accession, transfer,
novation, release, replacement or re-enactment and cognate expressions shall be
construed accordingly;       references to “assets” shall include all or any
part of a person’s present or future business, undertaking, property, assets,
benefits, rights and revenues (and includes any right to recover or receive any
of the foregoing);       “continuing” in relation to an Event of Default, shall
be construed as a reference to an Event of Default which has not been waived in
accordance with the terms hereof, and in relation to a Potential Event of
Default, one which has not been remedied within the relevant grace period or
waived in accordance with the terms hereof;       a “disposal” of any asset or
obligation includes any sale, transfer, exchange, lease, licence, lending-out,
assignment, surrender, dispossession, set-off against or release thereof and
cognate expressions shall be construed accordingly;       “dividend” includes
any payment or transfer (whether in cash, specie, kind or otherwise) made by way
of dividend, bonus, return on capital, repayment of capital contributions or
similar rights of equity distribution other than pursuant to a winding-up;      
the “equivalent” on any date in one currency (the “first currency”) of an amount
denominated in another currency (the “second currency”) is a reference to the
amount of the first currency which could on a given date be purchased with the
amount of the second currency at the spot rate of exchange quoted in the
relevant currency exchange market at or about 12.00 noon on such date for the
purchase of the first currency with the second currency;       “indebtedness”
shall be construed so as to include any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;



--------------------------------------------------------------------------------



 



25

    any reference to an account being “interest bearing” shall mean bearing such
rate of interest as may be agreed from time to time between the depositor and
the depositee (to be determined, where reasonably practicable, by reference to
rates offered by such depositee to customers of equivalent size and financial
standing to that of the relevant depositor and by reference to deposits of the
same currency, of a similar size and of a similar maturity period to that of the
relevant deposited amount);       a “law” shall be construed as any law
(including common or customary law), statute, constitution, decree, judgment,
treaty, regulation, directive, by-law, order or any other legislative measure of
any government, supranational, local government, statutory or regulatory body or
court;       a “month” is a reference to a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
succeeding calendar month save that:

  (a)   if any such numerically corresponding day is not a Business Day, such
period shall end on the immediately succeeding Business Day to occur in that
next succeeding calendar month or, if none, it shall end on the immediately
preceding Business Day; and     (b)   if there is no numerically corresponding
day in that next succeeding calendar month, that period shall end on the last
Business Day in that next succeeding calendar month,

    (and references to “months” shall be construed accordingly);       a
“person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;       “repay” (or any derivative form thereof) shall, subject to
any contrary indication, be construed to include “prepay” (or, as the case may
be, the corresponding derivative form thereof);       a “successor” shall be
construed so as to include an assignee or successor in title of such party and
any person who under the laws of its jurisdiction of incorporation or domicile
has assumed the rights and obligations of such party under this Agreement or to
which, under such laws, such rights and obligations have been transferred;      
“terminates” shall be construed to include where a person avoids, cancels,
repudiates, revokes, rescinds, suspends, terminates or withdraws a permission,
document or contract or any material part thereof;



--------------------------------------------------------------------------------



 



26

    “VAT” shall be construed as a reference to value added tax including any
similar tax which may be imposed in place thereof from time to time; and      
the “winding-up”, “dissolution” or “administration” of a company or corporation
shall be construed so as to include any equivalent or analogous proceedings
under the law of the jurisdiction in which such company or corporation is
incorporated or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, winding-up, reorganisation,
dissolution, administration, arrangement, adjustment, protection or relief of
debtors.

1.3   Currency Symbols

    “€”, “EUR” and “euro” denote the single currency unit of the European Union
as constituted by the Treaty on European Union as referred to in EMU legislation
and “USD” denotes the currency unit of the United States of America.

1.4   Agreements and Statutes

    Any reference in this Agreement to:

  (a)   this Agreement or any other agreement or document shall be construed as
a reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended in
accordance with the terms of such document and of this Agreement; and     (b)  
a statute or treaty shall be construed as a reference to such statute or treaty
as the same may have been, or may from time to time be, amended or, in the case
of a statute, re-enacted.

1.5   Headings       Clause and Schedule headings are for ease of reference
only.

1.6   Time       Any reference in this Agreement to a time of day shall, unless
a contrary indication appears, be a reference to German time (MET).   1.7  
Plurals       Unless otherwise indicated herein, any reference to the plural
includes the singular and any reference to the singular includes the plural.  
1.8   German Law Principle of Reasonableness/Good Faith (Treu und Glauben)      
The Parties agree that the German statutory law principle of reasonableness/good
faith (Treu und Glauben) shall apply to this Agreement.



--------------------------------------------------------------------------------



 



27

2.   THE FACILITIES   2.1   Grant of the Facilities       The Lenders grant to
the Borrower, upon the terms and subject to the conditions hereof:

  (a)   a euro denominated term loan facility in a maximum aggregate amount of
up to EUR 16,894,000 (the “Facility 1”);     (b)   a euro denominated term loan
facility in a maximum aggregate amount of up to EUR 16,180,000 (the “Facility
2”);     (c)   a euro denominated term loan facility in a maximum aggregate
amount of up to EUR 16,339,500 (the “Facility 3”);     (d)   a euro denominated
term loan facility in a maximum aggregate amount of up to EUR 16,339,500 (the
“Facility 4”), and     (e)   a euro denominated term loan facility in a maximum
aggregate amount of up to EUR 1,227,000 (the “Facility 5”),     (f)   a euro
denominated term loan facility in a maximum aggregate amount of up to EUR
16,894,000 (the “Facility I”);     (g)   a euro denominated term loan facility
in a maximum aggregate amount of up to EUR 16,180,000 (the “Facility II”);    
(h)   a euro denominated term loan facility in a maximum aggregate amount of up
to EUR 16,339,500 (the “Facility III”);     (i)   a euro denominated term loan
facility in a maximum aggregate amount of up to EUR 16,339,500 (the “Facility
IV”), and     (j)   a euro denominated term loan facility in a maximum aggregate
amount of up to EUR 1,227,000 (the “Facility V”),

    in aggregate, however, not exceeding EUR 133,960,000.   2.2   Purpose and
Application

  (a)   Each of the Facility 1 and the Facility I is exclusively intended to
finance the payment of:

  (i)   up to such 85% (percent) of Contract Value [***] Ia that remain payable
to Exporter A by the Borrower after the Borrower has effected a payment of at

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



28

      least 15% (percent) of Contract Value [***] Ia;     (ii)   up to such 85%
(percent) of Contract Value [***] Ib that remain payable to Exporter A by the
Borrower after the Borrower has effected a payment of at least 15% (percent) of
Contract Value [***] Ib; and     (iii)   up to such 85% (percent) of Contract
Value [***] I that remain payable to the Supplier by the Borrower after the
Borrower has effected a payment of at least 15% (percent) of Contract Value
[***] I.

  (b)   Each of the Facility 2 and the Facility II is exclusively intended to
finance the payment of:

  (i)   up to such 85% (percent) of Contract Value [***] IIa that remain payable
to Exporter A by the Borrower after the Borrower has effected a payment of at
least 15% (percent) of Contract Value [***] IIa;     (ii)   up to such 85%
(percent) of Contract Value [***] IIb that remain payable to Exporter A by the
Borrower after the Borrower has effected a payment of at least 15% (percent) of
Contract Value [***] IIb; and     (iii)   up to such 85% (percent) of Contract
Value [***] II that remain payable to the Supplier by the Borrower after the
Borrower has effected a payment of at least 15% (percent) of Contract Value
[***] II.

  (c)   Each of the Facility 3 and the Facility III is exclusively intended to
finance the payment of:

  (i)   up to such 85% (percent) of Contract Value [***] IIIa that remain
payable to Exporter A by the Borrower after the Borrower has effected a payment
of at least 15% (percent) of Contract Value [***] IIIa;     (ii)   up to such
85% (percent) of Contract Value [***] IIIb that remain payable to Exporter A by
the Borrower after the Borrower has effected a payment of at least 15%
(percent) of Contract Value [***] IIIb; and     (iii)   up to such 85%
(percent) of Contract Value [***] III that remain payable to the Supplier by the
Borrower after the Borrower has effected a payment of at least 15% (percent) of
Contract Value [***] III.

  (d)   Each of the Facility 4 and the Facility IV is exclusively intended to
finance the payment of:

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



29

  (i)   up to such 85% (percent) of Contract Value [***] IVa that remain payable
to Exporter A by the Borrower after the Borrower has effected a payment of at
least 15% (percent) of Contract Value [***] IVa;     (ii)   up to such 85%
(percent) of Contract Value [***] IVb that remain payable to Exporter A by the
Borrower after the Borrower has effected a payment of at least 15% (percent) of
the Contract Value of the Supply Contract [***] IVb; and     (iii)   up to such
85% (percent) of the Contract Value [***] IV that remain payable to the Supplier
by the Borrower after the Borrower has effected a payment of at least 15%
(percent) of Contract Value [***] IV.

  (e)   Each of the Facility 5 and the Facility V is exclusively intended to
finance the payment of up to 100 per cent. of the ECA-Fees.     (f)   All
amounts granted under Clause 2.1 shall be applied in or towards satisfaction of
the Borrower’s financing requirements as set out above by making Advances:

  (i)   under Facility 1 and Facility I to the Borrower for reimbursement to the
Borrower of amounts (other than the payment of at least 15% (percent) of the
Contract Value of the Supply Contracts I) due under the terms of the Supply
Contracts I or any of them and effected by the Borrower to Exporter A and/or the
Supplier in light of the Exporter B Assignment and/or Exporter B, as the case
may be, out of own funds of the Borrower;     (ii)   under Facility 2 and
Facility II to the Borrower for reimbursement to the Borrower of amounts (other
than the payment of at least 15% (percent) of the Contract Value of the Supply
Contracts II) due under the terms of the Supply Contracts II or any of them and
effected by the Borrower to Exporter A and/or the Supplier in light of the
Exporter B Assignment and/or Exporter B, as the case may be, out of own funds of
the Borrower;     (iii)   under Facility 3 and Facility III to the Borrower for
reimbursement to the Borrower of amounts (other than the payment of at least 15%
(percent) of the Contract Value of the Supply Contracts III) due under the terms
of the Supply Contracts III or any of them and effected by the Borrower to
Exporter A and/or the Supplier in light of the Exporter B Assignment and/or
Exporter B, as the case may be, out of own funds of the Borrower;     (iv)  
under Facility 4 and Facility IV to the Borrower for reimbursement to the
Borrower of amounts (other than the payment of at least 15% (percent) of the

 

***   CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------



 



30

      Contract Value of the Supply Contracts IV) due under the terms of the
Supply Contracts IV or any of them and effected by the Borrower to Exporter A
and/or the Supplier in light of the Exporter B Assignment and/or Exporter B, as
the case may be, out of own funds of the Borrower; and

  (v)   under Facility 5 and Facility V to the ECA-Guarantor on behalf of the
Borrower and the Borrower herewith authorises the Facility Agent, upon receipt
by the Facility Agent of (i) the relevant invoice issued by the ECA-Guarantor
and, (ii) the ECA-Fee Shortfall, if any, paid by the Borrower, to pay the
proceeds of any such Advance to the ECA-Guarantor.

  (g)   Notwithstanding that no drawdown request will be issued in respect of
payments to the ECA-Guarantor, the Borrower acknowledges and agrees that
payments made by the Lenders to the ECA-Guarantor pursuant to paragraph (f)(v)
above constitute an Advance under this Agreement whereby the Lenders discharge
their respective obligations pursuant to Clause 2.5 (Lenders’ Obligations
Several) and that it is the sole obligor thereof independent of any rights or
obligations it may have under the Supply Contracts or otherwise and the Borrower
hereby authorises and instructs the Lenders to pay the proceeds of each such
Advance into the accounts designated for such purpose by the ECA-Guarantor. The
Facility Agent shall not later than at the date of an Advance made pursuant to
paragraph (f)(v) above provide the Borrower with a copy of the relevant invoice
issued by the ECA-Guarantor.

2.3   Conditions Precedent

  (a)   Subject to subsection (b) of this Section 2.3, the Lenders shall not be
obliged to make an Advance under this Agreement unless the Facility Agent has
confirmed to the Borrower and the Lenders that it has received:

  (i)   with regard to the initial Drawdown Request under this Agreement, all
Conditions Precedent listed in Part I of Schedule 3 (Conditions Precedent);    
(ii)   with regard to the first Drawdown Request in relation to each of
(a) Facility 1 and Facility I, (b) Facility 2 and Facility II, (c) Facility 3
and Facility III and (d) Facility 4 and Facility IV, all Conditions Precedent
listed in Part II of Schedule 3 (Conditions Precedent); and     (iii)   with
regard to a Drawdown Request in relation to an Advance to be made to finance the
payment under a Supply Contract, all Conditions Precedent listed in Part III of
Schedule 3 (Conditions Precedent),

      each in form and substance satisfactory to the Facility Agent.



--------------------------------------------------------------------------------



 



31

  (b)   If, at the request of the Borrower, any Condition Precedent referred to
in paragraph (a) above is waived or deferred by the Facility Agent (acting on
the instructions of the Majority Lenders) the Facility Agent may attach to such
waiver or deferral such requirements and further or other conditions as it may
think fit (acting on the instructions of the Majority Lenders) and, to the
extent not further waived or deferred by the Facility Agent (acting on the
instructions of the Majority Lenders), the Borrower shall fulfil or procure
fulfilment of all such requirements and further or other conditions as may be
notified to the Borrower in writing in accordance with the terms of such
notification as if such requirement or further or other condition was an
obligation under this Agreement.

2.4   Lenders’ Rights Several       The rights of each Lender are several and
any debt arising hereunder at any time from the Borrower to any of the other
parties hereto shall be a separate and independent debt. Each such party shall
be entitled to protect and enforce its individual rights arising out of the
Finance Documents independently of any other party in accordance with the terms
of the Finance Documents (so that it shall not be necessary for any party hereto
to be joined as an additional party in any proceedings for this purpose).   2.5
  Lenders’ Obligations Several       The obligations of each Lender are several
and the failure by a Lender to perform its obligations hereunder shall not
affect the obligations of any party hereto towards any other party hereto nor
shall any other party be liable for the failure by such Lender to perform its
obligations hereunder.   3.   UTILISATION OF THE FACILITIES   3.1   General
Conditions for all Advances       Without prejudice to the additional
requirements set out in Clause 3.2 (Further Conditions for Advances), it is a
precondition to any Advance being made by the Lenders to the Borrower that:

  (a)   the proposed Drawdown Date is a Business Day which is or precedes the
applicable Final Availability Date;     (b)   on and as of the proposed Drawdown
Date (a) no Event of Default or Potential Event of Default has occurred and is
continuing (nor will any such event thereby occur as a result of the making of
such Advance as requested) and (b) the Repeated Representations and Warranties
are true in all respects; and



--------------------------------------------------------------------------------



 



32

  (c)   no event has occurred which will or may result in the ECA-Guarantor (or
any agent thereof) refusing to allow disbursements to be made under this
Agreement or otherwise terminating the cover provided or to be issued by the
Hermes Guarantee in whole or part.

3.2   Further Conditions for Advances

  (a)   An Advance:

  (i)   under Facility 1 will be only made simultaneously with and in an equal
amount as an Advance made under Facility I and vice versa;     (ii)   under
Facility 2 will be only made simultaneously with and in an equal amount as an
Advance made under Facility II and vice versa;     (iii)   under Facility 3 will
be only made simultaneously with and in an equal amount as an Advance made under
Facility III and vice versa;     (iv)   under Facility 4 will be only made
simultaneously with and in an equal amount as an Advance made under Facility IV
and vice versa; and     (v)   under Facility 5 will be only made simultaneously
with and in an equal amount as an Advance made under Facility V and vice versa.

  (b)   Each Advance in accordance with Clauses 2.2(f)(i) through 2.2(f)(iv)
will be made by the Lenders to the Borrower if:

  (i)   by 10.00 a.m. not less than eight (8) Business Days before the proposed
Drawdown Date in respect of such Advance, the Facility Agent has received a
completed Drawdown Request from the Borrower; and     (ii)   the proposed amount
of such Advance is either (a) (if less than the respective Available Facility)
an amount equal to at least EUR 1,000,000 or (b) equal to the amount of the
respective Available Facility.

  (c)   Each Advance in accordance with Clause 2.2(f)(v) will be made by the
Lenders to the ECA-Guarantor on behalf of the Borrower if for any Advance to be
made to finance the ECA-Fees the Facility Agent has received an invoice from the
ECA-Guarantor.

3.3   Each Lender’s Participation       Each Lender will participate through its
Facility Office in each Advance made pursuant to Clause 3.2 (Further Conditions
for Advances) in the proportion borne by its relevant



--------------------------------------------------------------------------------



 



33

    Available Commitments to the relevant Available Facilities immediately prior
to the making of that Advance.

3.4   Reduction of Available Commitments       If a Lender’s Available
Commitments are reduced in accordance with the terms hereof after the Facility
Agent has received a Drawdown Request for an Advance and such reduction was not
taken into account in the respective Available Facility, then the amount of that
Advance shall be reduced accordingly.   4.   INTEREST   4.1   Interest Periods  
    Each Interest Period (other than the first of each Loan, which shall begin
on the day such Loan is made) shall start on the last day of the Interest Period
preceding such period.   4.2   Duration of Interest Periods relating to Fixed
Rate Facilities

  (a)   Subject to this Clause 4.2, the Interest Period relating to Advances
made under a Fixed Rate Facility shall be six (6) months.     (b)   Any Interest
Period relating to Advances made under the same Facility (other than the
Interest Period relating to the first Advance made under such Facility) shall
end on the last day of the Interest Period relating to the first Advance made
under such Facility.     (c)   Any Interest Period in relation to any Advance
which would otherwise extend beyond a Repayment Date shall end on such Repayment
Date.     (d)   If an Interest Period would otherwise end on a day which is not
a Business Day, that Interest Period will instead end on the next Business Day
in that calendar month (if there is one) or the preceding Business Day (if there
is not).

4.3   Duration of Interest Periods relating to Floating Rate Facilities

  (a)   Subject to this Clause 4.3, the Borrower may for Advances made under a
Floating Rate Facility select an Interest Period of three (3) or six (6) months
in the Drawdown Request for the relevant Advance or (if the relevant Advance has
already been made) in a Selection Notice.     (b)   Each Selection Notice for an
Advance made under a Floating Rate Facility is irrevocable and must be delivered
to the Facility Agent by the Borrower not later



--------------------------------------------------------------------------------



 



34

      than three (3) Business Days prior to the commencement of the next
Interest Period in relation to such Advance.     (c)   If the Borrower fails to
deliver a Selection Notice to the Facility Agent in accordance with paragraph
(b) above, the relevant Interest Period will, subject to this Clause 4.3 be
three (3) months.     (d)   Any Interest Period relating to Advances made under
the same Facility (other than the Interest Period relating to the first Advance
made under such Facility) shall end on the last day of the Interest Period
relating to the first Advance made under such Facility.     (e)   Any Interest
Period in relation to any Advance which would otherwise extend beyond a
Repayment Date shall end on such Repayment Date.     (f)   If an Interest Period
would otherwise end on a day which is not a Business Day, that Interest Period
will instead end on the next Business Day in that calendar month (if there is
one) or the preceding Business Day (if there is not).

4.4   Consolidation of Advances       If two or more Interest Periods relating
to Advances made under the same Facility end at the same time, then, on the last
day of those Interest Periods, those Advances will, unless (in relation to an
Advance made under a Floating Rate Facility) the Borrower specifies the contrary
in the Selection Notice for the next Interest Period, be treated as a single
Advance.   4.5   Default Interest

  (a)   If the Borrower fails to pay any amount (other than interest) payable by
it hereunder on its due date or following acceleration, interest will accrue on
the overdue amount from the due date up to the date of actual payment at a rate
of 2 per cent. per annum above:

  (i)   in relation to an amount becoming due and payable before expiration of
the Interest Period applicable thereto, for the period until the expiration of
such Interest Period the rate applicable to such overdue amount immediately
prior to the due date; and     (ii)   in all other cases, the rate which would
have been payable if the overdue amount had, during the period of non-payment,
constituted a Loan for successive Interest Periods, each of a duration selected
by the Facility Agent.



--------------------------------------------------------------------------------



 



35



  (b)   If the Borrower fails to pay any interest payable by it hereunder on its
due date, it will make, at the time of payment of all arrears of interest, a
lump sum payment for all arrears of interest in the amount of 2 per cent. above
EURIBOR applicable to the respective Interest Period of the amount due and
payable. The right of the Borrower to prove a lower loss of the Lenders remains
unaffected.     (c)   The right of the Lenders to compensation for any loss
arising from the default remains unaffected. Payments made under Clause (b) will
however be deducted from such compensation.     (d)   The Facility Agent will
promptly notify the Borrower and the Lenders of the determination of any default
interest. Each determination by the Facility Agent will, in the absence of a
manifest error, be conclusive and binding on the Borrower and the Lenders.

5.   INTEREST RATE AND PAYMENT OF INTEREST   5.1   Fixed Interest Rate       The
rate of interest applicable to an Advance under the Fixed Rate Facilities from
time to time during an Interest Period shall be equal to the CIRR applicable on
the date of signing of this Agreement to loans denominated in EUR as notified by
the Original Fixed Rate Lender to the Borrower.



--------------------------------------------------------------------------------



 



36

5.2   Floating Interest Rate       The rate of interest applicable to an Advance
under the Floating Rate Facilities from time to time during an Interest Period
is the percentage rate per annum which is the aggregate of EURIBOR on the
Quotation Date therefor and the Floating Rate Margin.   5.3   Payment of
Interest       On each Interest Payment Date the Borrower shall pay accrued
interest on the Advance to which such Interest Period relates.   6.   MARKET
DISRUPTION AND ALTERNATIVE INTEREST RATES   6.1   Market Disruption       If, in
relation to any Advance made or to be made under a Floating Rate Facility:

  (a)   EURIBOR is to be determined by reference to Reference Banks and at or
about 11 a.m. on the Quotation Date for the relevant Interest Period none or
only one of the Reference Banks supplies a rate for the purpose of determining
EURIBOR for the relevant Interest Period; or     (b)   before the close of
business in Frankfurt am Main on the Quotation Date for the relevant Interest
Period the Facility Agent has been notified by one or more Lenders that the
EURIBOR rate does not accurately reflect the cost of funding its/their
participation in such Advance and such cost of funding exceeds the Reference
Rate plus 30 basis points,

    then, the Facility Agent shall notify the other parties hereto of such event
and, notwithstanding anything to the contrary in this Agreement, Clause 6.2
(Substitute Interest Period and Interest Rate) shall apply to such Advance.  
6.2   Substitute Interest Period and Interest Rate       If sub-Clause 6.1(a) of
Clause 6.1 (Market Disruption) applies to an Advance, the duration of the
relevant Interest Period shall be one (1) month or, if less, such that it shall
end on the next applicable succeeding Repayment Date. If either sub-Clause
6.1(a) or 6.1(b) of Clause 6.1 (Market Disruption) applies to an Advance, the
rate of interest applicable to each Lender’s portion of such Advance during the
relevant Interest Period shall (subject to any agreement reached pursuant to
Clause 6.3 (Alternative Interest Rate)) be the rate per annum which is the sum
of:

  (a)   the Floating Rate Margin; and



--------------------------------------------------------------------------------



 



37

  (b)   the rate per annum notified to the Facility Agent by that Lender as soon
as practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Advance from
whatever source it may reasonably select whereby in case of Clause 6.1(b)
(Market Disruption) such rate shall not exceed the Reference Rate.

6.3   Alternative Interest Rate       If (a) either of those events mentioned in
sub-Clauses 6.1(a) and 6.1(b) of Clause 6.1 (Market Disruption) occurs in
relation to an Advance or (b) by reason of circumstances affecting the European
interbank market during any period of three (3) consecutive Business Days
EURIBOR is not available to prime banks in the European interbank market, then
if the Facility Agent or the Borrower so requires, the Facility Agent and the
Borrower shall enter into negotiations with a view to agreeing a substitute
basis (i) for determining the rates of interest from time to time applicable to
such Advances and/or (ii) upon which such Advances may be maintained thereafter
and any such substitute basis that is agreed shall take effect in accordance
with its terms and be binding on each party hereto, provided that the Facility
Agent may not agree any such substitute basis without the prior consent of each
Lender.   7.   NOTIFICATION   7.1   Advances       Not less than five
(5) Business Days before the proposed day of an Utilisation, the Facility Agent
shall notify each Lender of the proposed amount of the relevant Advance and the
aggregate principal amount of the relevant Advance allocated to such Lender
pursuant to Clause 3.3 (Each Lender’s Participation).   7.2   Interest Rate
Determination and Loan Amount       The Facility Agent shall promptly notify the
Borrower and the Lenders of EURIBOR and the Floating Rate Margin applicable from
time to time and the Loans disbursed under any Facility.   7.3   Changes to
Interest Periods or Interest Rates       The Facility Agent shall promptly
notify the Borrower and the Lenders of any change to the proposed length of an
Interest Period or any interest rate pursuant to Clause 4.2 (Duration of
Interest Periods relating to Fixed Rate Facilities) and Clause 6 (Market
Disruption and Alternative Interest Rates).



--------------------------------------------------------------------------------



 



38



8.   REPAYMENT   8.1   Repayment Instalments

  (a)   The Borrower shall repay the Facility 1 Loan in fourteen
(14) semi-annual equal consecutive instalments based on the Facility 1 Loan
borrowed by the Borrower as at close of business on the Final Availability Date
1/I by repaying on each relevant Repayment Date such an instalment. Without
prejudice to the foregoing the Borrower shall in any event repay the Facility 1
Loan and all interest thereon in full on the relevant final Repayment Date.    
(b)   The Borrower shall repay the Facility 2 Loan in fourteen (14) semi-annual
equal consecutive instalments based on the Facility 2 Loan borrowed by the
Borrower as at close of business on the Final Availability Date 2/II by repaying
on each relevant Repayment Date such an instalment. Without prejudice to the
foregoing the Borrower shall in any event repay the Facility 2 Loan and all
interest thereon in full on the relevant final Repayment Date.     (c)   The
Borrower shall repay the Facility 3 Loan in fourteen (14) semi-annual equal
consecutive instalments based on the Facility 3 Loan borrowed by the Borrower as
at close of business on the Final Availability Date 3/III by repaying on each
relevant Repayment Date such an instalment. Without prejudice to the foregoing
the Borrower shall in any event repay the Facility 3 Loan and all interest
thereon in full on the relevant final Repayment Date.     (d)   The Borrower
shall repay the Facility 4 Loan in fourteen (14) semi-annual equal consecutive
instalments based on the Facility 4 Loan borrowed by the Borrower as at close of
business on the Final Availability Date 4/IV by repaying on each relevant
Repayment Date such an instalment. Without prejudice to the foregoing the
Borrower shall in any event repay the Facility 4 Loan and all interest thereon
in full on the relevant final Repayment Date.     (e)   The Borrower shall repay
the Facility 5 Loan in fourteen (14) semi-annual equal consecutive instalments
based on the Facility 5 Loan borrowed by the Borrower as at close of business on
the Final Availability Date 5/V by repaying on each relevant Repayment Date such
an instalment. Without prejudice to the foregoing the Borrower shall in any
event repay the Facility 5 Loan and all interest thereon in full on the relevant
final Repayment Date.     (f)   The Borrower shall repay the Facility I Loan in
fourteen (14) semi-annual equal consecutive instalments based on the Facility I
Loan borrowed by the Borrower as at



--------------------------------------------------------------------------------



 



39

      close of business on the Final Availability Date 1/I by repaying on each
relevant Repayment Date such an instalment. Without prejudice to the foregoing
the Borrower shall in any event repay the Facility I Loan and all interest
thereon in full on the relevant final Repayment Date.     (g)   The Borrower
shall repay the Facility II Loan in fourteen (14) semi-annual equal consecutive
instalments based on the Facility II Loan borrowed by the Borrower as at close
of business on the Final Availability Date 2/II by repaying on each relevant
Repayment Date such an instalment. Without prejudice to the foregoing the
Borrower shall in any event repay the Facility II Loan and all interest thereon
in full on the relevant final Repayment Date.     (h)   The Borrower shall repay
the Facility III Loan in fourteen (14) semi-annual equal consecutive instalments
based on the Facility III Loan borrowed by the Borrower as at close of business
on the Final Availability Date 3/III by repaying on each relevant Repayment Date
such an instalment. Without prejudice to the foregoing the Borrower shall in any
event repay the Facility III Loan and all interest thereon in full on the
relevant final Repayment Date.     (i)   The Borrower shall repay the Facility
IV Loan in fourteen (14) semi-annual equal consecutive instalments based on the
Facility IV Loan borrowed by the Borrower as at close of business on the Final
Availability Date 4/IV by repaying on each relevant Repayment Date such an
instalment. Without prejudice to the foregoing the Borrower shall in any event
repay the Facility IV Loan and all interest thereon in full on the relevant
final Repayment Date.     (j)   The Borrower shall repay the Facility V Loan in
fourteen (14) semi-annual equal consecutive instalments based on the Facility V
Loan borrowed by the Borrower as at close of business on the Final Availability
Date 5/V by repaying on each relevant Repayment Date such an instalment. Without
prejudice to the foregoing the Borrower shall in any event repay the Facility V
Loan and all interest thereon in full on the relevant final Repayment Date.    
(k)   The Facility Agent shall in relation to each Facility not later than the
earlier of (i) ten (10) Business Days after the relevant Starting Point and (ii)
fifteen (15) Business Days prior to the relevant Ultimate First Repayment Date
issue a Repayment Schedule setting out the amount of the repayment instalments
and the Repayment Dates in relation to the relevant Facility in the form set out
in Schedule 10 (Form of Repayment Schedule) which shall be updated from time to
time by the Facility Agent to reflect any prepayments made in accordance with
Clauses 9 (Voluntary Cancellation and Prepayments) and 10 (Mandatory
Cancellation and Prepayments).



--------------------------------------------------------------------------------



 



40

  (l)   If in relation to a KLM:

  (i)   the relevant Starting Point Confirmation has not been made available to
the Facility Agent prior to the Ultimate First Repayment Date;     (ii)   the
Facility Agent consequently could not determine the relevant Starting Point;    
(iii)   repayment of the respective Facility consequently commenced on the
relevant Ultimate First Repayment Date;     (iv)   the Facility Agent
subsequently received the relevant Starting Point Confirmation or by other means
and in its sole discretion has determined the relevant Starting Point; and    
(v)   the relevant Starting Point was a day that preceded the Ultimate First
Repayment Date by more than six (6) months

      then all remaining Repayment Dates of the relevant Facilities (starting
with the Repayment Date that prior to such adjustment would have fallen due not
earlier than five (5) Business Days from the date of determination of the
relevant Starting Point by the Facility Agent) shall be adjusted so that the
Repayment Date of the relevant Facilities to fall due next will be the day that
is six (6) months (or such smallest multiple of six (6) months that ensures that
such Repayment Date falls not earlier than five (5) Business Days from the
relevant Starting Point) after the relevant Starting Point and any further
Repayment Date in relation to the relevant Facilities falls six (6) months after
the relevant previous Repayment Date.

8.2   No Re-borrowing       No amount repaid under Clause 8.1 (Repayment
Instalments) may be re-borrowed.   9.   VOLUNTARY CANCELLATION AND PREPAYMENTS  
9.1   Voluntary Cancellation       The Borrower may, by giving to the Facility
Agent not less than five (5) Business Days’ prior irrevocable notice to that
effect, cancel the whole or any part of the Facilities without any penalty. Any
such cancellation of the Available Commitments shall reduce the Available
Commitments of the Lenders rateably.   9.2   Prepayment       At any time after
the earlier of (i) the occurrence of the relevant Starting Point and (ii) the
issuance of the relevant Repayment Schedule by the Facility Agent pursuant to



--------------------------------------------------------------------------------



 



41

    Clause 8.1(k) (Repayment Instalments) the Borrower may, after having given
to the Facility Agent not less than ten (10) Business Days’ prior irrevocable
written notice to that effect (the “Prepayment Notice”), prepay any part of the
amount outstanding under any Facility on the last day of an Interest Period
relating to the relevant Advance, subject to a minimum prepayment amount of EUR
1,000,000 or the total outstanding amount, whichever is smaller. Voluntary
prepayments under this Clause 9.2 will be applied in inverse chronological order
of maturity over the remaining repayment instalments and, in respect of the
Facilities, as directed by the Borrower in the Prepayment Notice, otherwise:

  (a)   firstly, pro rata regarding Facility 4 and Facility IV;     (b)   after
repayment of Facility 4 and Facility IV in full, pro rata regarding Facility 3
and Facility III; and     (c)   after repayment of Facility 3 and Facility III
in full, pro rata regarding Facility 2 and Facility II; and     (d)   after
repayment of Facility 2 and Facility II in full, pro rata regarding Facility 1
and Facility I; and     (e)   after repayment of Facility 1 and Facility I in
full, pro rata regarding Facility 5 and Facility V

    (and the obligations of the Borrower under Clause 8.1 (Repayment
Instalments) shall be satisfied pro tanto). For the avoidance of doubt any
voluntary prepayment under this Clause 9.2 shall be applied in inverse
chronological order of maturity in case the Parties consolidate the Loans into
one single loan.

9.3   Overpayment of ECA-Fee       The Facility Agent shall upon receipt of the
final invoice issued by the ECA-Guarantor in relation to the Project notify the
Borrower about any overpayment of ECA-Fees made by the Borrower. The Borrower
may, after having given to the Facility Agent not less than ten (10) Business
Days’ prior a Prepayment Notice to that effect, apply such overpayment towards
pro rata prepayment of any part of the amount outstanding under Facility 5 and
Facility V on the last day of an Interest Period relating to such Facilities or
request the Facility Agent to refund such overpayment to an account, details of
which are to be set out in the relevant Prepayment Notice.   9.4   Scope of
Prepayment       All prepayments will be made together with accrued interest on
the amount prepaid and all other amounts, if any, owing by the Borrower to the
Lenders hereunder.



--------------------------------------------------------------------------------



 



42

9.5   Notices       Any notice of cancellation or Prepayment Notice given by the
Borrower pursuant to this Clause 9 is irrevocable and will specify the date upon
which such cancellation or prepayment is to be made and the amount of such
cancellation or prepayment. The Facility Agent will notify the Lenders promptly
of receipt of any such notice.   9.6   No Other Voluntary Prepayments       To
the extent legally permissible the Borrower will not voluntarily prepay all or
any part of any Loans except at the times and in the manner expressly provided
for in this Agreement.   9.7   Re-Borrowing       The Borrower will not be
entitled to re-borrow any amount prepaid under this Clause 9.   10.   MANDATORY
CANCELLATION AND PREPAYMENTS   10.1   If, after the Hermes Guarantee has been
issued by the ECA-Guarantor:

  (a)   the Hermes Guarantee is fully or partially withdrawn, suspended,
terminated or cancelled or otherwise ceases to be in full force and effect; or  
  (b)   the ECA-Guarantor repudiates the Hermes Guarantee or does or causes to
be done any act or thing evidencing in writing that it unequivocally intends to
repudiate the Hermes Guarantee issued by it, or any of the obligations of the
ECA-Guarantor thereunder are not or ceases to be legal, valid, binding or in
full force and effect or the ECA-Guarantor otherwise avoids, rescinds, or
terminates in whole or in part the Hermes Guarantee other than pursuant to its
terms,

    the Facility Agent shall, if so directed by any of the Lenders, by notice to
the Borrower, cancel the Available Facilities attributable to the respective
Lender directing the Facility Agent to do so (whereupon it shall immediately be
cancelled) and declare the Loans attributable to the respective Lender directing
the Facility Agent to do so, together with accrued interest and all other
amounts accrued or outstanding under the Finance Documents, to be immediately
due and payable (whereupon they shall become immediately due and payable) unless
the circumstances set out in paragraphs (a) and (b) above occurred by virtue of
wilful misconduct of the Facility Agent.

10.2   The Borrower will not be entitled to re-borrow any amount prepaid under
this Clause 10.   10.3   The undrawn Commitment of each Lender under a Facility
will automatically be cancelled on the relevant Final Availability Date for that
Facility.



--------------------------------------------------------------------------------



 



43



11.   TAXES   11.1   Definitions:       “Qualifying Lender” means a Lender which
is beneficially entitled to interest payable to the Lender in respect of an
advance under a Finance Document and which is:

  (a)   a Lender which is a Malaysian tax resident or which acts through a
Malaysian permanent establishment;     (b)   in receipt of an exemption issued
by the Malaysian Ministry of Finance whereby the Malaysian Minister of Finance
had exempted that Lender’s interest income received or receivable under the
Finance Documents from income tax (withholding tax) pursuant to section 127 (3A)
of the Malaysian Income Tax Act 1967 (as amended from time to time) at any time
when it becomes a Lender; or     (c)   a Lender which is entitled to receive
interest payments without any Tax Deductions in Malaysia at any time when it
becomes a Lender;

    “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.       “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.       “Tax Payment”
means either the increase in a payment made by the Borrower to a Finance Party
under Clause 11.2 (Tax Gross-up) or payment under Clause 11.3 (Tax Indemnity).

11.2   Tax Gross-up

  (a)   Unless required by law, all payments to be made by the Borrower to any
Lender, the Facility Agent or the Security Agent under the Finance Documents
shall be made free and clear of and without any Tax Deduction.     (b)   In the
event that any Tax Deduction is required by law, the Borrower will pay such
additional amounts as will result in the receipt by such Lender, the Facility
Agent, or the Security Agent of the net amounts after such Tax Deduction equal
to the amounts it would otherwise have received had no such Tax Deduction been
required to be made by law.     (c)   The Borrower is not required to make an
increased payment to a Lender under paragraph (b) above, if on the date on which
that payment falls due



--------------------------------------------------------------------------------



 



44



  (i)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of a change after
the date of this Agreement or, in case of a Lender which has become Party to
this Agreement after the date of this Agreement, the date on which it became a
Lender, in (or in the interpretation, administration or application of) any law
or treaty, or any generally applying published practice or concession of any
relevant taxing authority; or     (ii)   the relevant Lender is a Qualifying
Lender and the Borrower is able to demonstrate that the payment could have been
made to that Lender without the Tax Deduction had that Lender complied with its
obligations under paragraph (d) below.

  (d)   A Qualifying Lender and the Borrower shall co-operate in completing any
procedural formalities necessary for the Borrower to obtain authorisation to
make a payment without a Tax Deduction.

11.3   Tax Indemnity

  (a)   Without prejudice to Clause 11.2 (Tax Gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable under the Finance Documents the Borrower shall, upon
written demand of the Facility Agent, within three (3) Business Days of
receiving such written demand, indemnify such Finance Party accordingly,
together with any interest, penalties, costs and expenses payable or incurred in
connection therewith.     (b)   Paragraph (a) above shall not apply:

  (i)   with respect to any Tax assessed on a Finance Party:

  (A)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes;     (B)   under the law
of the jurisdiction in which that Finance Party’s Facility Office is located,
or, if different, the jurisdiction in which that Finance Party’s Facility Office
is treated as resident for tax purposes, in respect of amounts received or
receivable in that jurisdiction

      if that Tax is imposed on or calculated by reference to the income
received or receivable by that Finance Party; or



--------------------------------------------------------------------------------



 



45



  (ii)   to the extent a Tax, loss, liability or cost:

  (A)   is compensated for by an increased payment under Clause 11.2 (Tax
Gross-up); or     (B)   would have been compensated for by an increased payment
under clause 11.2 (Tax Gross-up) but was not so compensated solely because one
of the exclusions in clause 11.2(c) (Tax Gross-up) applied.

  (c)   Further, without prejudice to Clause 11.2 (Tax Gross-up) the Borrower
shall pay and, within five (5) Business Days of demand, indemnify any Lender,
the Facility Agent or the Security Agent against any cost, loss or liability any
Lender, Facility Agent or Security Agent may incur in relation to stamp duty,
other similar transfer tax or notary fees in connection with the Finance
Documents.

11.4   Tax Credits       If the Borrower makes a Tax Payment and the relevant
Finance Party determines in its discretion (acting reasonably) that

  (a)   a Tax Credit is attributable either to an increased payment of which
that Tax Payment forms part, or to that Tax Payment; and     (b)   the Lender
has obtained, utilised and retained that Tax Credit (directly or on an
affiliated group basis),

    the Finance Party shall pay an amount to the Borrower which that Finance
Party determines in its discretion (acting reasonably) will leave it (after that
payment) in the same after-Tax position as it would have been in had the Tax
Payment not been required to be made by the Borrower.

11.5   Claims by Lenders       A Lender intending to make a claim pursuant to
Clause 11.3 (Tax Indemnity) shall notify the Facility Agent of the event giving
rise to the claim within sixty (60) Business Days of the occurrence of such
event, whereupon the Facility Agent shall notify the Borrower within 10 Business
Days of receipt of such notification.



--------------------------------------------------------------------------------



 



46

11.6   Change of Tax Law or Tax Regulations       Each Party shall, as soon as
it becomes aware of it, inform the Facility Agent of any details of any change
of tax law or tax regulations in Malaysia or the United States of America, which
might have an impact on the Project.   12.   VAT   12.1   All consideration
expressed to be payable under a Finance Document by any Party to a Finance Party
shall be deemed to be exclusive of any VAT. If VAT is chargeable on any supply
made by any Finance Party to any Party in connection with a Finance Document,
that Party shall pay to that Finance Party (upon provision of a proper VAT
invoice at the time specified in such invoice) in addition to the consideration
for that supply an amount equal to the amount of the VAT if the reverse charge
mechanism is not applicable and such VAT does not result from the election for a
VAT option right.   12.2   Where a Finance Document requires any Party to
reimburse a Finance Party for any costs or expenses, that Party shall also at
the same time pay and indemnify that Finance Party against all VAT incurred by
the Finance Party in respect of the costs or expenses to the extent that the
Finance Party determines that it is not entitled to credit or repayment from the
relevant Tax Authority in respect of the VAT.   12.3   Where pursuant to the
terms of this Agreement one Finance Party makes a supply to another Finance
Party, and VAT is chargeable on such supply, each Party paying the consideration
for such supply shall also pay (in addition to and at the same time as paying
the consideration for that supply upon provision of a proper VAT invoice) an
amount equal to the amount of the VAT if the supply is not subject to the
reverse charge mechanism and such VAT does not result from the election for a
VAT option right.   13.   TAX RECEIPTS   13.1   Notification of Requirement to
Deduct Tax       If, at any time, the Borrower is required by law to make a Tax
Deduction (or if thereafter there is any change in the rates at which or the
manner in which such Tax Deductions are calculated), the Borrower shall promptly
notify the Facility Agent within 10 Business Days after it becomes aware of such
requirement or change.   13.2   Evidence of Payment of Tax       If the Borrower
makes any payment under the Finance Documents in respect of which it is required
to make any Tax Deduction, it shall pay the full amount required to be deducted
or withheld to the relevant taxation or other authority within the time allowed
for such payment under applicable law and shall deliver to the Facility Agent
for each Lender, within thirty



--------------------------------------------------------------------------------



 



47

    days after it has made such payment to the applicable authority, an original
receipt (or a certified copy thereof) issued by such authority evidencing the
payment to such authority of all amounts so required to be deducted or withheld
in respect of that Lender’s share of such payment.   14.   INCREASED COSTS  
14.1   Increased costs

  (a)   Subject to Clause 14.3 (Exceptions) the Borrower shall, for any Interest
Period beginning after the day on which the Facility Agent has notified the
Borrower in accordance with Clause 14.2(a) (Increased cost claims), pay for the
account of a Finance Party the amount of any Increased Costs incurred by that
Finance Party or any of its affiliated companies as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement. The amount of Increased Costs
shall become due and payable within five (5) Business Days of a demand by the
Facility Agent.     (b)   In this Agreement “Increased Costs” means:

  (i)   a reduction in the rate of return from the Facilities or on a Finance
Party’s or its head office’s overall capital;     (ii)   an additional or
increased cost; or     (iii)   a reduction of any amount due and payable under
any Finance Document,

      which is incurred or suffered by a Finance Party or its head office to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

14.2   Increased cost claims

  (a)   A Finance Party intending to make a claim pursuant to Clause 14.1
(Increased costs) shall notify the Facility Agent of the event giving rise to
the claim, following which the Facility Agent shall promptly notify the
Borrower.     (b)   Each Finance Party shall, as soon as practicable after a
demand by the Facility Agent, provide a certificate confirming the amount of its
Increased Costs and setting out the calculation of the amount in reasonable
detail.



--------------------------------------------------------------------------------



 



48

14.3   Exceptions

  (a)   Clause 14.1 (Increased costs) does not apply to the extent any Increased
Cost is:

  (i)   attributable to a Tax Deduction required by law to be made by the
Borrower;     (ii)   compensated for by Clause 11.3 (Tax indemnity) (or would
have been compensated for under Clause 11.3 (Tax indemnity) but was not so
compensated solely because any of the exclusions in Clause 11.3(b) (Tax
indemnity) applied);     (iii)   attributable to the wilful or gross negligent
breach by the relevant Finance Party or its affiliated companies of any law or
regulation; or     (iv)   attributable to the implementation or application of
or compliance with the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the date of this
Agreement (“Basel II”) or any other law or regulation which implements Basel II
(whether such implementation, application or compliance is by a government,
regulator Finance Party or any of its affiliated companies).

  (b)   In this Clause 14.3, a reference to a “Tax Deduction” has the same
meaning given to the term in Clause 11.1 (Definitions).

15.   ILLEGALITY       If, at any time, after the signing of this Agreement it
has become unlawful in any applicable jurisdiction for a Lender to make, fund or
allow to remain outstanding all or part of its share of the Advances, then that
Lender shall, promptly after becoming aware of the same, deliver to the Borrower
through the Facility Agent a notice to that effect and:

  (a)   such Lender shall not thereafter be obliged to participate in the making
of any Advances and the amount of its Available Commitments shall be immediately
reduced to zero; and     (b)   if the relevant law and the Facility Agent on
behalf of such Lender so requires, the Borrower shall repay such Lender’s share
of any outstanding Advances on the last day of the Interest Period after the
Facility Agent has notified the Borrower, or on such date as the Facility Agent
shall have specified (which must not be earlier than the last day of any
applicable grace period permitted by the relevant law) together



--------------------------------------------------------------------------------



 



49

      with accrued interest thereon and all other amounts owing to such Lender
under the Finance Documents and any repayment so made shall reduce rateably the
remaining obligations of the Borrower under Clause 8 (Repayment).

16.   MITIGATION   16.1   If, in respect of any Lender, circumstances arise
which would or would upon the giving of notice result in:

  (a)   an increase in any sum payable to it or for its account pursuant to
Clause 11.2 (Tax Gross-up);     (b)   a claim for indemnification pursuant to
Clause 11.3 (Tax Indemnity) or Clause 14 (Increased Costs); or     (c)   the
reduction of its Available Commitments to zero or any repayment to be made by
the Borrower pursuant to Clause 15 (Illegality),

    then, without in any way limiting, reducing or otherwise qualifying the
rights of such Lender or the obligations of the Borrower under any of the
Clauses referred to above, such Lender shall promptly upon becoming aware of
such circumstances notify the Facility Agent thereof and, in consultation with
the Facility Agent and the Borrower and to the extent that it can do so lawfully
and without prejudice to its own position, take steps (including a change of
location of its Facility Office or the transfer of its rights, benefits and
obligations under the Finance Documents to another financial institution
acceptable to the Borrower and willing to participate in the Facility) to
mitigate the effects of such circumstances, provided that such Lender shall be
under no obligation to take any such action if, in the bona fide opinion of such
Lender, to do so might have any adverse effect upon its business or operations
or banking and lending policies (other than any minor costs and expenses of an
administrative nature).

16.2   In the context of Clause 16.1 above the Borrower shall also be entitled
to prepay the Loan in accordance with Clause 9.2 (Prepayment), provided,
however, that the Borrower does not need to comply with the minimum prepayment
amount stipulated therein.   17.   REPRESENTATIONS AND WARRANTIES   17.1  
Representations and Warranties       As of the day of execution of this
Agreement, the Borrower represents and warrants by way of an independent
guarantee (unabhängiges Garantieversprechen) to each of the Arranger, the
Facility Agent, the Security Agent and the Lenders that:



--------------------------------------------------------------------------------



 



50

  (a)   Status: it is a company limited by shares duly organised and validly
existing under the laws of Malaysia, has the capacity to sue and be sued in its
own name and has the corporate power and authority to own its assets and to
carry on its business as currently conducted;     (b)   Powers and Authority: it
has the corporate power and authority to enter into and perform its obligations
under the Transaction Documents and has taken all necessary corporate and other
action required to authorise the execution, delivery and performance of the
Transaction Documents;     (c)   Non-Conflict: it complies with and the entry
into and the execution and performance of the Transaction Documents by the
Borrower do not and will not conflict:

  (i)   with any agreement, mortgage, bond or other instrument or treaty to
which it is a party or which is binding upon it or any of its assets which could
be expected to have a Material Adverse Effect;     (ii)   with its constitutive
documents; or     (iii)   with any applicable law, including environmental and
tax laws, in a manner which could be expected to have a Material Adverse Effect;

  (d)   Authorisations: all material Authorisations required to be obtained or
renewed by the time this representation is made or is repeated have been so
obtained or renewed and each of such Authorisations is in full force and effect,
the Borrower has complied and is at all times in compliance with the terms and
conditions of each material Authorisation and has not received any indication
and is not aware of any facts or circumstances which might result in any
material Authorisation being suspended, revoked, amended, varied, withdrawn or
not renewed and so far as the Borrower is aware no material Authorisation will
be suspended, revoked, amended, varied, withdrawn or not renewed as a result of
the execution or performance of any of the Transaction Documents or a document
to be executed pursuant thereto;     (e)   Further Authorisations: having made
due inquiry, it knows of no reason why any material Authorisation required for
the Project or the performance of its obligations under the Transaction
Documents (i) will not be granted when applied for or requested, or (ii) will be
terminated, suspended, withdrawn (zurückgenommen) or revoked (widerrufen);    
(f)   No Material Adverse Effect: there has been no Material Adverse Effect;



--------------------------------------------------------------------------------



 



51

  (g)   No Material Proceedings: no litigation, action or administrative
proceeding of or before any court, arbitrator or agency (including, but not
limited to, investigative proceedings) is commenced against the Borrower or its
assets which, if adversely determined, would be expected to have a Material
Adverse Effect;     (h)   No labour unrest: it knows of no labour unrest pending
and no labour unrest has commenced which, if so pending and commencing
respectively would be expected to have a Material Adverse Effect;     (i)  
Project Documents: (i) all Project Documents (in relation to the KLM to be
financed by the relevant Facility, where applicable) are or will be in full
force and effect at the time of each drawdown under Facilities, and (ii) the
Borrower is in compliance with all Project Documents in all material aspects;  
  (j)   Project Information Memorandum: the Project Information Memorandum
including the documents incorporated by reference therein as provided to the
Facility Agent to forward to the ECA-Guarantor and the Lenders is complete, true
and correct in all material aspects as of the date of such Project Information
Memorandum and all projections contained therein were judged or prepared in good
faith and on the basis of fair assumptions as of the date of such Project
Information Memorandum (it being understood that projections as to future events
are not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that any particular projections will be realized, and
that actual results may differ and such differences may be material).     (k)  
Environmental Compliance: it has duly performed and observed in all respects all
Environmental Law, Environmental Permits and all other covenants, conditions,
restrictions or agreements including in connection with any contamination,
pollution, emissions, waste, release or discharge of any toxic or hazardous
substance where failure to do so could be expected to have a Material Adverse
Effect.

17.2   Repetition       Each of the representations and warranties pursuant to
Clause 17.1 (Representations and Warranties) will be repeated by the Borrower on
each Drawdown Date by reference to the facts and circumstances existing on such
Drawdown Date.



--------------------------------------------------------------------------------



 



52



18.   FINANCIAL INFORMATION       The Borrower makes the covenants in this
Clause 18 from the date of this Agreement until the date on which all amounts of
principal, interest, fees, costs, expenses, commission and all other amounts due
or which may become due hereunder have been paid or repaid.   18.1   Audited
Annual Accounts

  (a)   The Borrower shall as soon as the same becomes available, but in any
event within 180 days after the end of each of its Financial Years, deliver to
the Facility Agent its annual financial statements prepared in accordance with
IFRS or US GAAP (commencing with such financial statements for the Financial
Year ending 31 December 2007), certified by an Authorised Signatory of the
Borrower as giving a true and fair view of its financial condition as at the end
of such Financial Year and of the results of its operations during such
Financial Year.     (b)   The Borrower shall as soon as the same becomes
available, but in any event within 180 days after the end of each of its
Financial Years, deliver to the Facility Agent its annual financial statements
prepared in accordance with MASB approved accounting standards and PERS (and
audited by the Auditor) (commencing with such financial statements for the
Financial Year ending 31 December 2007).     (c)   The Borrower shall as soon as
the same becomes available, but in any event within 180 days after the end of
each Financial Year of the Sponsor, deliver to the Facility Agent the annual
financial statements prepared in accordance with IFRS or US GAAP (and audited by
the Auditor) of the Sponsor (commencing with such financial statements for the
Financial Year ending 31 December 2007).

18.2   Quarterly Statements and Compliance Certificates       The Borrower shall
as soon as the same become available but in any event within 60 days after the
end of each quarter of its Financial Year deliver to the Facility Agent its
unaudited financial statements prepared in accordance with IFRS or US GAAP for
such period (commencing with such financial statements for such quarter ending
31 March 2008), certified by an Authorised Signatory of the Borrower as giving a
true and fair view of its financial condition as at the end of the period to
which those financial statements relate and of the results of its operations
during such period, and a Compliance Certificate signed by an Authorised
Signatory of the Borrower together with evidence of its accounts, financial
statements and calculations as required to confirm the accuracy of the
Compliance Certificate. All projections and assumptions used for the purposes of
the Compliance Certificate shall be fair and reasonable.



--------------------------------------------------------------------------------



 



53

18.3   Status Confirmations       The Borrower shall within 45 days after the
end of each calendar quarter prior to Starting Point IV deliver to the Facility
Agent a Status Confirmation signed by an Authorised Signatory of the Borrower.  
18.4   Budget       The Borrower shall not later than sixty (60) days after the
end of its Financial Year provide the Facility Agent a Budget for the new
Financial Year, the first time in respect of the Financial Year 2009.   18.5  
Financial Year       The Borrower shall inform the Facility Agent promptly about
a change of the end of the Financial Year of the Borrower and/or the Sponsor.  
18.6   Other Information       The Borrower shall from time to time on the
request of the Facility Agent, furnish to the Lenders through the Facility Agent
such information about the financial condition of the Borrower as the Lenders
may reasonably request.   18.7   Accounting Policies       The Borrower shall
ensure that each set of financial statements delivered pursuant to this
Clause 18 is prepared in the English language using accounting policies,
practices, procedures and reference period consistent with IFRS, US GAAP or MASB
approved accounting standards and PERS, as relevant, and, in relation to any
such financial statement, the Borrower shall notify the Facility Agent if there
have been one or more changes in any accounting policy, practice, procedure or
reference period and the Borrower shall procure that in respect of the financial
statements provided pursuant to Clause 18.1(b), the Borrower’s Auditor provides:

  (a)   a description of the changes and the adjustments which would be required
to be made to those financial statements in order to cause them to use the
accounting policies, practices, procedures and reference period upon which the
Original Financial Statements were prepared; and     (b)   sufficient
information, in such detail and format as may be required by the Facility Agent,
to enable the Lenders to make an accurate comparison between the financial
position indicated by those financial statements and the Original Financial
Statements,



--------------------------------------------------------------------------------



 



54



    and any reference in this Agreement to those financial statements shall be
construed as a reference to those financial statements as adjusted to reflect
the basis upon which the Original Financial Statements were prepared.

19.   FINANCIAL COVENANTS   19.1   Financial Definitions       In this Clause
19:       “Annualised Debt Service” means the Debt Service during the preceding
twelve months.       “Annualised DSCR” means the DSCR during the preceding
twelve months.       “Annualised EBITDA” means the EBITDA during the preceding
twelve months.       “Annualised Net Interest Expense” means the Net Interest
Expense during the preceding twelve months.       “CAFDS” means the EBITDA for
any preceding twelve months:

  (a)   after deducting any amount of tax on profits, gains, income in respect
of cash payments or cash payable;     (b)   after taking into account all
increases and decreases respectively of accruals;     (c)   after taking into
account all increases and decreases respectively of liabilities resulting from
deliveries of goods and services;     (d)   after taking into account all
increases and decreases respectively of liabilities against members of the First
Solar Group;     (e)   after taking into account all increases and decreases
respectively of receivables resulting from deliveries of goods and services;    
(f)   after taking into account all increases and decreases respectively of
receivables against members of the First Solar Group;     (g)   after taking
into account all increases and decreases respectively of the inventories, raw
materials and supplies, work-in-process and finished product, advance payments
and prepaid expenses; and     (h)   after taking into account all increases and
decreases respectively of the Capital Expenditures.



--------------------------------------------------------------------------------



 



55



    “Capital Expenditure” means any expenditure (including any reinvestment of
disposal proceeds but excluding any replacement of assets out of insurance
proceeds) or obligations in respect of expenditure (including any obligation in
respect of the capital element of any finance lease, operating lease or capital
lease) for the acquisition of equipment, fixed assets, real property, intangible
assets and other assets of a capital nature, or for the replacements or
substitutions therefore or additions or improvements thereto in each case which
would be consistent with the Borrower’s accounting policies and in line with US
GAAP, together with costs incurred in connection therewith.       “Debt Service”
means in respect of the Borrower any due and payable fees, Net Interest Expense
and repayments of principal in respect of any loan granted to the Borrower but
in respect of shareholder loans only amounts of principal and interest actually
paid.       “DSCR” means the ratio of CAFDS to Annualised Debt Service.      
“EBITDA” means the Borrower’s net results plus interest expenses minus interest
income plus taxes plus depreciation plus amortization (excluding in each case
extraordinary items) plus cash injections during any cure period/grace period of
a Financial Covenant.       “Net Interest Expense” means in respect of the
Borrower all interest due and payable (other than interest due and payable but
not actually paid under any loan granted by another member of the First Solar
Group to the Borrower) minus all interest earned.       “Total Debt” means, in
respect of any financial year, all moneys borrowed (including debt incurred
under any bill of exchange) of the Borrower plus (to the extent not already
included under moneys borrowed):

  (a)   the amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;     (b)   the
amount incurred by acceptance of any certificate of indebtedness;     (c)   the
amount of any mezzanine capital of the Borrower;     (d)   the amount of any
liability in respect of any lease or hire purchase contract;     (e)   the
amount of any trade liability with a remaining period of one (1) year and more;
    (f)   the amount of any liability of the Borrower against another member of
the First Solar Group with a remaining period of one (1) year and more; and



--------------------------------------------------------------------------------



 



56

  (g)   the amount of any subordinated shareholder loan granted to the Borrower
(excluding the amount of any shareholder loan granted to cure a breach of any
covenant under this Clause 19).

    “Total Equity” means, in respect of any financial year, the paid-in capital,
ordinary share capital or subscribed capital of the Borrower:

  (a)   plus capital reserves;     (b)   after taking into account any retained
earnings and accumulated deficits;     (c)   after taking into account any net
income and net loss;     (d)   minus any receivables against shareholders;    
(e)   plus any liabilities towards shareholders if subordinated to the claims of
the Finance Parties against the Borrower under the Finance Documents; and    
(f)   plus any subordinated shareholder debt.

19.2   Financial Condition       The Borrower shall:

  (a)   Total Debt to Equity Ratio: ensure that at the end of each quarter of
each Financial Year the ratio of Total Debt to Total Equity is not higher than:

  (i)   100 per cent. at the end of the Financial Year 2009 to be calculated the
first time at the end of the Financial Year 2009; and     (ii)   75 per cent.
thereafter.

  (b)   Total Leverage Ratio: ensure that at the end of each quarter of each
Financial Year the ratio of Total Debt to Annualised EBITDA is not above 4.5 in
its Financial Year 2009 and thereafter, to be calculated the first time at the
end of the Financial Year 2009.     (c)   Interest Coverage Ratio: ensure that
at the end of each quarter of each Financial Year the ratio of Annualised EBITDA
to Annualised Net Interest Expense is not less than 4.0 to be calculated the
first time at the end of the Financial Year 2009.     (d)   Debt Service
Coverage Ratio: ensure that at the end of each quarter of each Financial Year
the Annualised DSCR is not less than:



--------------------------------------------------------------------------------



 



57

  (i)   1.1 in its Financial Year 2009 to be calculated the first time at the
end of the Financial Year 2009; and     (ii)   2.5 therafter.

19.3   No Event of Default       The Borrower may cure a breach of any covenant
under this Clause 19 within twenty (20) Business Days from the earlier of
(i) the Borrower becoming aware of such breach and (ii) notification by the
Facility Agent of such breach by procuring the provision of further equity or
shareholder loans subordinated in accordance with the terms of the Subordination
Agreement to the Borrower. Upon provision of such further equity and
subordinated loans respectively the ratios set out in this Clause 19 will be
recalculated taking into account such further equity and subordinated loans
respectively. Where any such breach of a covenant under this Clause 19 is cured
in accordance with this paragraph no Event of Default will arise as a
consequence of that breach.   20.   COVENANTS   20.1   Positive Covenants      
The Borrower shall:

  (a)   Maintenance of Legal Validity and Legal Status: (i) do all things
necessary to maintain its existence as a legal person and to ensure the
legality, validity, enforceability or admissibility in evidence in Malaysia of
the Transaction Documents including the obtaining and maintaining of all
applicable Authorisations necessary for the Project and the performance of its
obligations under the Transaction Documents, as and when required, and, (ii) on
request of the Facility Agent, shall supply copies (certified by an Authorised
Signatory of the Borrower as true, complete and up to date) of any such
Authorisations and (iii) comply with all applicable laws and Authorisations,
except a failure to comply with this Clause 20.1(a)(i) and (iii) would not
reasonably be expected to have a Material Adverse Effect;     (b)   Applicable
social, health and safety guidelines: comply in all material respects with all
applicable social, health and safety guidelines except where a failure to comply
with this covenant would not be expected to have a Material Adverse Effect;    
(c)   Notification of Events of Default and Material Adverse Effect: promptly
inform the Facility Agent of the occurrence of any Event of Default, Potential
Event of Default or Material Adverse Effect of which it is aware and, upon
receipt of a written request to that effect from the Facility Agent, confirm to
the Facility Agent that, save as



--------------------------------------------------------------------------------



 



58

      previously notified to the Facility Agent or as notified in such
confirmation, no Event of Default, Potential Event of Default or Material
Adverse Effect has occurred of which it is aware;     (d)   Transaction
Documents: enter into, maintain in full force and effect, perform all its
obligations under, and otherwise comply in all material respects with all
Transaction Documents;     (e)   Project Documents: promptly provide details of
any cancellation, termination, change or waiver under any of the Project
Documents which might have a material impact on the Project in particular, but
not limited to, cancellations, terminations, changes or waivers of the terms of
payment, the delivery dates and/or the specifications of the Equipment contained
in any Project Document;     (f)   Shipping Documents: promptly upon receipt
thereof provide a photocopy of each bill of lading (Konnossement) issued under
any Supply Contract;     (g)   Information to ECA-Guarantor: allow the Facility
Agent to give information to the ECA-Guarantor regarding the Borrower, the
Project and in connection with the Transaction Documents;     (h)   ECA-Fee
Shortfall: pay to the Facility Agent on its first written demand (auf erstes
Anfordern) any ECA-Fee Shortfall to be forwarded by the Facility Agent to the
ECA-Guarantor together with the relevant proceeds of the relevant Facility in
order to meet the payment obligations in relation to the ECA-Fee as invoiced by
the ECA-Guarantor in any invoice in relation to a Facility;     (i)  
Inspection: allow the Facility Agent, Security Agent and the Lenders to inspect
the Project and the books and records of the Borrower at any reasonable time
during normal business hours and with at least seven (7) days prior notification
thereof;     (j)   Claims Pari-Passu: ensure that at all times the claims of the
Lenders against it under the Finance Documents rank at least pari passu with the
claims of all its unsecured and unsubordinated creditors;     (k)   No Immunity:
waive any immunity from suit or enforcement;     (l)   Environmental Compliance:
comply in all material respects with all Environmental Laws and obtain and
maintain any Environmental Permits and notify the Facility Agent, promptly after
a responsible officer becomes aware of the same of:

  (i)   any Environmental Claim made on it or to any occupier of any property



--------------------------------------------------------------------------------



 



59

    owned or leased by it under any Environmental Law which may affect the
compliance with this Agreement; and     (ii)   any circumstances which arise
whereby any material remedial action is likely to be required to be taken by, or
at the expense of, it pursuant to any Environmental Law;

  (m)   Notification of Litigation etc.: promptly provide the details of each
litigation, arbitration or administrative proceedings which are current, and, to
the best of its knowledge, threatened or pending against the Borrower with an
amount in dispute of more than USD 10,000,000 (or its equivalent in any other
currency);     (n)   Insurance: keep and maintain effective and in full force
adequate insurance policies for building risk and property insurance in respect
of the Project (the “Insurances”) with insurers with international reputation,
pay the premium in time and ensure that the insurance company accepts the
Facility Agent as a loss payee in such way that insurance proceeds have to be
disbursed to the Facility Agent after an Event of Default has occurred or is
continuing and promptly upon reasonable request provide to the Facility Agent
copies of all cover notes and policies (including endorsements) issued from time
to time in relation to each insurance, and of all changes requested or effected
thereto;     (o)   Financial Statements: prepare its financial statements in
accordance with IFRS or US GAAP;

20.2   Negative Covenants       The Borrower shall not (by action or omission)
without the prior written consent of the Facility Agent which shall not be
unreasonably withheld or delayed:

  (a)   Negative Pledge: create or permit to subsist any Encumbrance over the
Equipment or parts thereof other than any Permitted Encumbrance;     (b)  
Disposals: sell, lease, transfer or otherwise dispose of the whole or any part
of the Equipment other than by way of a Permitted Disposal;     (c)   Loans:
make loans to any person other than:

  (i)   to members of the First Solar Group;     (ii)   to officers and
employees in each case not exceeding USD 1,000,000 (or its equivalent in any
other currency) per officer and employee respectively;



--------------------------------------------------------------------------------



 



60

  (iii)   not falling under any other paragraph of this covenant and which does
not exceed USD 20,000,000 (or its equivalent in any other currency) in aggregate
outstanding at any time; and     (iv)   in the ordinary course of business.

  (d)   Guarantees: guarantee the satisfaction of obligations of any person
other than:

  (i)   officers and employees if the guarantee in each case does not exceed
USD 1,000,000 (or its equivalent in any other currency) per officer and employee
respectively;     (ii)   obligations to local utilities and/or governmental
agencies if such guarantee is requested by utilities and/or governmental
agencies as standard business practice; and     (iii)   guarantees not falling
under the above paragraphs (i) and (ii) of this covenant and which do not exceed
USD 20,000,000 (or its equivalent in any other currency) in aggregate
outstanding at any time.

  (e)   Change of Business: make any changes to the general nature of its
business or carry on any other business which results in any change to the
general nature of such business;     (f)   Merger or Consolidation: enter into
any amalgamation, merger, demerger or consolidation, or undertake any corporate
or financial restructuring except for within the First Solar Group or if the
Borrower is the surviving entity, provided, however, the Borrower provides the
Facility Agent not later than ten (10) Business Days prior to such amalgamation,
merger or consolidation with an updated Budget taking into account such
amalgamation, merger or consolidation and containing a detailed calculation of
forecasts in relation to all Financial Covenants for the twelve (12) months
following the date of such Budget showing that such Financial Covenants will not
be breached as a result of such amalgamation, merger or consolidation;     (g)  
Illegal Payment: offer, give, receive or solicit any illegal payment or improper
advantage to any person in connection with the Project;     (h)   Contracts with
members of First Solar Group: enter into any contract with other members of the
First Solar Group otherwise than on terms no less favourable to the Borrower
than arm’s length terms and in the ordinary course of business.



--------------------------------------------------------------------------------



 



61



21.   EVENTS OF DEFAULT   21.1   Each of the following circumstances constitutes
an Event of Default for the purpose of this Agreement, irrespective of whether
or not caused by any reason within the control of the Borrower or any other
person, is voluntary or involuntary or arises or is effected by operation of
applicable law. Each Event of Default may be relied upon by the Facility Agent
and the Lenders severally and independently from any other Event of Default:

  (a)   Payment Obligations: failure by the Borrower to make:

  (i)   any payment of principal or interest due under and in accordance with
this Agreement within five (5) Business Days from the due date thereof; and/or  
  (ii)   any other payment due under the Finance Documents within five (5)
Business Days from a notification by the Facility Agent of the Borrower’s
failure to pay;

  (b)   Representations and Warranties etc: any representation, warranty or
statement made by the Borrower or the Sponsor in or pursuant to any Transaction
Document, the Hermes Guarantee, any certificate, statement or opinion delivered
by or on behalf of the Borrower or the Sponsor hereunder or in connection
herewith is or proves to have been incorrect, untrue or misleading in a material
respect when made or delivered, unless the circumstances giving rise to the
misrepresentation are capable of remedy and remedied within fifteen
(15) Business Days from the earlier of (i) the Borrower becoming aware of the
misrepresentation and (ii) notification by the Facility Agent of such
misrepresentation;     (c)   Covenants: subject to Clause 19.3 (No Event of
Default) the Borrower or the Sponsor breaches any covenant or obligation under
any Transaction Document (other than Clause 20.1(c) (Notification of Events of
Default and Material Adverse Effect) in respect of a Potential Event of Default)
or the Hermes Guarantee which, if capable of being remedied, has not been
remedied to the satisfaction of the Facility Agent and/or, in relation to the
Security Charge over the Equipment, of the Security Agent within fifteen
(15) Business Days from the earlier of (i) the Borrower becoming aware of such
breach, (ii) notification by the Facility Agent and/or, in relation to the
Security Charge over the Equipment, of the Security Agent of such breach, and
(iii) any such document is terminated (otherwise than by reason of full
performance in accordance with its terms);     (d)   Insolvency and
Rescheduling: any cause exists on the basis of which insolvency or bankruptcy
proceedings under any applicable law could be initiated against the



--------------------------------------------------------------------------------



 



62

      Borrower or the Sponsor or any of their assets or the Borrower or the
Sponsor commences negotiations with any one or more of its creditors with a view
to the general readjustment or rescheduling of its indebtedness or makes a
composition with its creditors;     (e)   Winding-up: the Borrower or the
Sponsor takes any corporate action or any other steps are taken or legal
proceedings are started for its winding-up, dissolution, liquidation or
reorganisation or other relief with respect to it or its debts or for the
appointment of a liquidator, receiver, administrator, administrative receiver,
conservator, custodian, trustee or similar officer of it or of any part or all
of its assets;     (f)   Indebtedness:

  (i)   any Financial Indebtedness of the Borrower is not paid when due (nor
within any originally applicable grace periods) or is declared to be or
otherwise becomes due and payable prior to its specified maturity (or within any
originally applicable grace periods) as a result of an event of default (however
described) unless such Financial Indebtedness is contested in good faith and
reserved for; or     (ii)   any creditor of the Borrower has declared any
Financial Indebtedness of the Borrower due and payable prior to its specified
maturity (after the expiry of any originally applicable grace periods) as a
result of an event of default (howsoever described); or     (iii)   any security
(other than under a Security Document) securing Financial Indebtedness over any
asset of the Borrower become enforceable for the amount of such Financial
Indebtedness,

      provided that no Event of Default will occur under Clauses (f) (i) to
(iii) as applicable unless the aggregate amount of any such Financial
Indebtedness under the relevant sub-clause is USD 5,000,000 (or its equivalent
in any other currency) or more;

  (g)   Change of Control: the Sponsor ceases to:

  (i)   own (directly or indirectly) more than 50 per cent. of the entire issued
share capital of the Borrower; or     (ii)   control (directly or indirectly)
the Borrower.



--------------------------------------------------------------------------------



 



63



  (h)   Invalid, Non-binding and Non-enforceable Obligations: a provision of the
Finance Documents is not legal, valid, binding and enforceable subject, however,
to any general principles of law and qualifications as to matters of law set out
in any legal opinion to be delivered to the Facility Agent pursuant to
Clause 2.3(a)(i) (Conditions Precedent);     (i)   Security: any material
security pursuant to the Security Documents has not been provided on the due
date or ceases to be in full force and effect;     (j)   Sponsor’s Guarantee:
any event of default under the Sponsor’s Guarantee;     (k)   Material Adverse
Effect: any other event or circumstance (or series of events or circumstances)
occurs that has a Material Adverse Effect, subject, however, to general
principles of law and qualifications as to matters of law set out in any legal
opinion to be delivered to the Facility Agent pursuant to Clause 2.3(a)(i)
(Conditions Precedent) unless the Facility Agent is satisfied that the Sponsor
will perform under the Sponsor’s Guarantee and such performance is capable to
remedy such Material Adverse Effect.

21.2   Acceleration and Cancellation       Upon the occurrence of an Event of
Default and at any time thereafter while such Event of Default is continuing,
the Facility Agent may and shall upon the direction of the Majority Lenders by
notice to the Borrower:

  (a)   declare all or any part of the Advances to be immediately due and
payable or declare all or any part of the Advances to be due and payable on its
demand (whereupon the same will become so payable together with accrued interest
thereon and any other sums then owed by the Borrower under the Finance
Documents); and/or     (b)   declare that any unutilised portion of the Facility
will be cancelled, whereupon the Lenders’ undrawn Commitments shall be cancelled
and each Lender’s undrawn Commitment will be reduced to zero, provided that,
notwithstanding the foregoing, upon the occurrence of an Event of Default
specified in Clauses 21.1(d) (Insolvency and Rescheduling) and 21.1(e) (Winding
Up), the undrawn Commitments of each Lender will immediately be reduced to zero
and all Advances and other sums then owed by the Borrower hereunder shall become
immediately due and payable; and/or     (c)   exercise all rights and remedies
under any Finance Document or instruct the Security Agent to do so; and/or    
(d)   to exercise the rights of the Lenders in relation to the Hermes Guarantee
or any security in accordance with the Security Documents.





--------------------------------------------------------------------------------



 



64

21.3   Advances Due on Demand

      If, pursuant to Clause 21.2(a), the Facility Agent declares all or any
part of the Advances to be due and payable on demand of the Facility Agent,
then, and at any time thereafter the Facility Agent may by notice to the
Borrower:

  (a)   require repayment of all or such part of the Facility on such date as it
may specify in such notice (whereupon the same will become due and payable on
the date specified together with accrued interest thereon and any other sums
then owed by the Borrower under the Finance Documents); and/or     (b)   select
as the duration of any Interest Period which begins whilst such declaration
remains in effect a period of six months or less.

21.4   Participation of the ECA-Guarantor

      Upon becoming aware of the occurrence of an Event of Default in accordance
with the terms of this Agreement, the Facility Agent will promptly inform the
ECA-Guarantor thereof.

22.   FEES

22.1   Underwriting Fee for the Floating Rate Facilities

  (a)   The Borrower shall pay to the Facility Agent an underwriting fee as a
one time fee of 0.5 per cent. of the aggregate amount of, as at the date of the
Facility Agreement, the Floating Rate Facilities for the account of the Lender
granting such Floating Rate Facilities.     (b)   The underwriting fee for the
Floating Rate Facilities pursuant to paragraph (a) above shall be due and
payable on the date of the first Utilisation into an account to be specified by
the Facility Agent to the Borrower in writing.

22.2   Management Fee for the Fixed Rate Facilities

  (a)   The Borrower shall pay to the Facility Agent (for the account of the
Lender granting the Fixed Rate Facilities) a management fee as a one time fee of
0.25 per cent. of the aggregate amount of, as at the date of this Agreement, the
Fixed Rate Facilities.     (b)   The management fee for the Fixed Rate
Facilities pursuant to paragraph (a) above shall be due and payable on the date
of the first Utilisation into an account to be specified by the Facility Agent
to the Borrower in writing.

 



--------------------------------------------------------------------------------



 



65

22.3   Commitment Fee

      The Borrower shall pay to the Facility Agent (for the account of each
Lender) a commitment fee on the amount of

  (a)   such Lender’s Available Fixed Rate Commitment from day to day during the
relevant Availability Period, such commitment fee to be calculated at the rate
of 0.375 per cent. per annum, and     (b)   such Lender’s Available Floating
Rate Commitment from day to day during the relevant Availability Period, such
commitment fee to be calculated at the rate of 0.35 per cent. per annum,

      such commitment fee being payable in EUR in arrear on the last day of each
calendar quarter during the relevant Availability Period and on the relevant
Final Availability Date.

22.4   Agency Fee

      The Borrower shall pay to the Facility Agent (for the account of the
Agent) an annual fee in the amount of EUR 20,000 for the administration of the
Facilities and related matters due and payable each year on 30 June into an
account to be specified by the Facility Agent to the Borrower in writing.

22.5   Security Agency Fee

      The Borrower shall pay to the Security Agent (for the account of the
Security Agent) an annual fee in the amount of EUR 10,000 for the administration
of the Security granted under the Security Documents and related matters due and
payable each year on 30 June into an account to be specified by the Security
Agent to the Borrower in writing.

22.6   Payments

      All payments to be made by the Borrower to any of the Finance Parties
under this Clause 22 (Fees):

  (a)   shall be paid in immediately available, freely transferable, cleared
funds;     (b)   shall be paid in Euro; and     (c)   are exclusive of any VAT.
If VAT is chargeable in respect of any of the fees payable under this Clause 22
(Fees), the Borrower shall, at the same time as such payment is due and payable,
pay any applicable VAT.

 



--------------------------------------------------------------------------------



 



66

23.   COSTS AND EXPENSES

23.1   Transaction Expenses

      The Borrower shall, from time to time on demand of the Facility Agent or
the Security Agent, reimburse each of the Facility Agent, the Security Agent and
the Arranger for all expenses (including fees of any Advisor) together with any
VAT thereon incurred by it in connection with the negotiation, preparation and
execution of the Finance Documents and the Exporter B Assignment, and the
completion of the transactions contemplated in each case therein provided that
any such expenses are within the limits agreed in writing between the Arranger
and the Borrower prior to the making of any such expenses.

23.2   Preservation and Enforcement of Rights

      The Borrower shall, from time to time on demand of the Facility Agent,
reimburse the Facility Agent, the Security Agent and the Lenders for all costs
and expenses (including legal fees) on a full indemnity basis together with any
VAT thereon incurred in or in connection with the preservation and/or
enforcement of any of the rights of such parties under the Finance Documents
(including, without limitation, any costs and expenses relating to any
investigation as to whether or not an Event of Default has occurred or any steps
necessary or desirable in connection with any proposal for remedying or
otherwise resolving an Event of Default). However, to the extent a legal opinion
is obtained by the Facility Agent in respect of Authorisations (other than the
legal opinion referred to in item 18 of Schedule 3, Part I), the Borrower shall
only be obliged to reimburse the Facility Agent for any costs incurred in
connection with such legal opinion if the legal opinion stipulates that the
respective Authorisation is invalid. If such legal opinion confirms the validity
of the respective Authorisation, the Borrower is not obliged to reimburse the
Facility Agent.

23.3   Stamp Taxes

      The Borrower shall pay all stamp, registration and other taxes to which
the Finance Documents, any other document referred to in the Finance Documents
or any judgment given in connection therewith is or at any time may be subject
and shall, from time to time on demand of the Facility Agent, indemnify the
Lenders against any liabilities, costs, claims and expenses resulting from any
failure to pay or any delay in paying any such tax.

23.4   Amendment Costs

      If the Borrower requests any amendment, waiver or consent then the
Borrower shall, within ten (10) Business Days of demand by the Facility Agent,
reimburse the Facility Agent, the Security Agent and the Lenders for all costs
and expenses (including legal fees) together with any VAT thereon incurred by
such person in responding to or complying with such request.

 



--------------------------------------------------------------------------------



 



67

23.5   Translation Costs

      The Borrower shall, within ten (10) Business Days of demand by the
Facility Agent, reimburse the Facility Agent, the Security Agent and the Lenders
for all costs and expenses (including such costs and expenses of a legal
adviser) together with any VAT thereon incurred by the Facility Agent, the
Security Agent or any Lender by reason of such person having to have translated
into English, Malay or German, as the case may be, any notice or other
communication made or delivered under this Agreement or any other documents
required to be delivered under or in connection with this Agreement or any other
Transaction Document which is not in English, Malay or German, as the case may
be or otherwise already accompanied by a relevant certified translation into
English, Malay or German, as the case may be.

23.6   Reimbursement of VAT

      The Borrower shall only be obliged to reimburse any VAT payable in
accordance with Clauses 23.1 (Transaction Expenses) to 23.5 (Translation Costs)
if the respective Party entitled to reimbursement thereunder confirms that it is
not legally entitled to deduct input tax (Vorsteuerabzugsberechtigung) in
respect of the amounts to be reimbursed.

23.7   Lenders’ Liabilities for Costs

      If the Borrower fails to perform any of its obligations under this
Clause 23 (Costs and Expenses), each Lender shall, in the proportion borne by
its share of the Loans (or, if no Advances have been made, its Available
Commitments) to the amount of the Loans (or, if no Advances have been made, the
Available Facilities) for the time being (or, if the Loans have been repaid in
full, immediately prior to the final repayment thereof), indemnify each of the
Facility Agent and the Security Agent against any loss incurred by any of them
as a result of such failure.

24.   INDEMNITY AND BREAK COSTS

24.1   Indemnities

      The Borrower undertakes to indemnify each of the Lenders, the Facility
Agent and the Security Agent, except where any such costs, loss, expense or
liability results from a Lender’s, the Facility Agent’s or the Security Agent’s
gross negligence or wilful misconduct, against any cost, claim, loss, expense
(including legal fees) or liability together with any VAT thereon, which it may
sustain or incur as a consequence of the occurrence of any Event of Default or
any default by the Borrower and/or the Sponsor in the performance of any of the
obligations expressed to be assumed by it in any of the Transaction Documents.

 



--------------------------------------------------------------------------------



 



68

24.2   Break Costs

      If:

  (a)   in relation to any Floating Rate Facility any payment or (voluntary or
mandatory) prepayment is made otherwise than on the last day of an Interest
Period applicable thereto; or     (b)   in relation to all Facilities any other
payment is made otherwise than on the due date therefore; or     (c)   a Fixed
Rate Loan is prepaid in full or in part in accordance with Clause 9.2
(Prepayment), Clause 10.1 and/or Clause 16.2 above; or     (d)   in relation to
all Facilities any Advance requested is not made (other than by reason of
default or negligence by a Finance Party);

      then the Borrower will, except such payment or prepayment results from the
application of Clause 15 (Illegality) pay to the Facility Agent for the account
of each Lender to which such payment is made or who participated in the Advance
requested, in respect of a Floating Rate Facility its Floating Rate Facility
Break Costs and in respect of a Fixed Rate Facility its Fixed Rate Facility
Break Costs.         “Floating Rate Facility Break Costs” means the amount (if
any) by which:

  (a)   the amount of interest which a Lender would have received (excluding
Floating Rate Margin) for the period from the date of receipt of any part of the
Floating Rate Loan or an overdue amount to the last day of the applicable
Interest Period for the Floating Rate Loan or overdue amount if the principal or
overdue amount received had been paid on the last day of that Interest Period;

      exceeds         the amount of interest which the Lender would be able to
obtain by placing an amount equal to the amount received by it on deposit with a
bank operating in the European Union (selected by that Lender) which has short
term unsecured debt instruments in issue with a rating of F1(+) (or better) by
Fitch, P-1 (or better) by Moody’s or A-1(+) (or better) by S&P for period
starting on the Business Day following receipt and ending on the last day of the
current Interest Period.

      “Fixed Rate Facility Break Costs” means, as of the date of receipt of a
repayment or prepayment by the Lender providing the Fixed Rate Facilities, the
amount of the present value of the difference between

 



--------------------------------------------------------------------------------



 



69

  (a)   the amount of interest which a Lender would have earned on the amount
received for the period from the date of receipt until the remaining term of the
relevant Fixed Rate Loan if the prepayment had not been made; and     (b)   the
amount of interest which the Lender would be able to obtain by investing an
amount equal to the amount received by it for the remaining term of the relevant
Fixed Rate Loan at the ICAPEURO rate as displayed by Reuters,

      in each case as calculated by the Lender and notified to the Borrowers.

25.   PAYMENTS

25.1   Notification of Payments

      Without prejudice to the liability of each party hereto promptly to pay
each amount owing by it hereunder on the due date therefore, whenever a payment
is expected to be made by any of the parties hereto, the Facility Agent shall,
at least two (2) Business Days prior to the expected date for such payment,
notify all the parties hereto of the amount, currency and timing of such payment
and the identity of the party liable to make such payment and issue invoices in
relation to such payments if requested, for example, for VAT purposes.

25.2   Payments to the Facility Agent

  (a)   On each date on which this Agreement requires an amount to be paid by
the Borrower or a Lender and the Borrower or, as the case may be, such Lender
shall make the same available to the Facility Agent for value on the due date at
such time and in such funds and to such account with such bank as the Facility
Agent shall specify from time to time.     (b)   Unless otherwise permitted, all
payments required to be made by the Borrower to the Lenders under any Finance
Document will be made in euro to the Facility Agent on the due date therefore
not later than 10:00 a.m.. If a payment is due on a day which is not a Business
Day, the due date for that payment will instead be the immediately next Business
Day in the same calendar month (if there is one) or the preceding Business Day
(if there is none).

25.3   Distributions by the Facility Agent

  (a)   Save as otherwise provided herein, each payment received by the Facility
Agent pursuant to Clause 25.2 (Payments to the Facility Agent) shall be made
available by the Facility Agent to the person entitled to receive such payment
in accordance with this Agreement (in the case of a Lender, for the account of
its Facility Office) for

 



--------------------------------------------------------------------------------



 



70

      value the same day by transfer to such account of such person with such
bank as such person shall have previously notified to the Facility Agent.

  (b)   A payment will be deemed to have been made by the Facility Agent on the
date on which it is required to be made under this Agreement if the Facility
Agent can demonstrate that it has, on or before that date, taken steps to make
that payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Facility Agent in order to make the
payment. For the avoidance, the Borrower shall not have any liability towards
the Lenders for any failure by the Facility Agent in respect of any distribution
by the Facility Agent to the Lenders.

25.4   No Set-off

      All payments required to be made by the Borrower hereunder shall be
calculated without reference to any set-off or counterclaim and shall be made
free and clear of and without any deduction for or on account of any set-off or
counterclaim.

25.5   Clawback

      Where a sum is to be paid hereunder to the Facility Agent for account of
another person, the Facility Agent shall not be obliged to make the same
available to that other person until the Facility Agent has been able to
establish to its satisfaction that the Facility Agent has actually received such
sum, but if it does so and it proves to be the case that it had not actually
received such sum, then the person to whom such sum was so made available shall
on request refund the same to the Facility Agent together with an amount
sufficient to indemnify the Facility Agent against any cost or loss it may have
suffered or incurred by reason of its having paid out such sum prior to its
having received such sum.

25.6   Partial Payments

  (a)   If the Facility Agent receives a payment that is insufficient to
discharge all the amounts then due and payable by the Borrower under the Finance
Documents, the Facility Agent shall apply that payment towards the obligation of
the Borrower under the Finance Documents in the following order:

  (i)   firstly, in or towards payment pro rata according to the respective
amount thereof, of any unpaid fees, costs and expenses due to the Finance
Parties under the Finance Documents;     (ii)   secondly, in or towards payment
pro rata according to the respective amount thereof, of any accrued interest due
and payable under this Agreement;     (iii)   thirdly, in or towards payment pro
rata according to the respective amount thereof, of any principal due but unpaid
under this Agreement; and

 



--------------------------------------------------------------------------------



 



71

  (iv)   fourthly, in or towards payment pro rata according to the respective
amount thereof, of any other sum due but unpaid under this Agreement,

      unless and to the extent a deviating application of such payments received
is prescribed by the ECA Guarantor.

  (b)   Paragraph (a) above will override any appropriation made by the
Borrower.

26.   SHARING

26.1   Payments to Lenders

      If a Lender (a “Recovering Bank”) applies any receipt or recovery from the
Borrower to a payment due under this Agreement and such amount is received or
recovered other than in accordance with Clause 25 (Payments), then such
Recovering Bank shall:

  (a)   notify the Facility Agent of such receipt or recovery;     (b)   at the
request of the Facility Agent, promptly pay to the Facility Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Facility Agent determines may be retained by such Recovering Bank as its share
of any payment to be made under this Agreement.

26.2   Redistribution of Payments

      The Facility Agent shall treat the Sharing Payment as if it had been paid
by the Borrower and distribute it rateably between the Lenders (other than the
Recovering Bank).

26.3   Recovering Bank’s Rights

      The Lenders (other than the Recovering Bank) will assign to the Recovering
Bank the claims (or the proof thereof) to which the Sharing Payment is allocated
and if and to the extent the Recovering Bank is not able to rely on the
assignment the Borrower shall be liable to the Recovering Bank in an amount
equal to that assigned claim.

26.4   Repayable Recoveries

      If any part of the Sharing Payment received or recovered by a Recovering
Bank becomes repayable and is repaid by such Recovering Bank, then:

  (a)   each party which has received a share of such Sharing Payment pursuant
to Clause 26.2 (Redistribution of Payments) shall, upon request of the Facility
Agent, pay to the Facility Agent for account of such Recovering Bank an amount
equal to its share of such Sharing Payment; and

 



--------------------------------------------------------------------------------



 



72

  (b)   such Recovering Bank’s rights of assignment shall be cancelled and the
Borrower will be liable to the reimbursing of the party for the amount so
reimbursed and the Recovering Bank shall re-assign any claims assigned to it
pursuant to Clause 26.3 (Recovering Bank’s Rights).

26.5   Exception

      This Clause 26 shall not apply if the Recovering Bank would not, after
making any payment pursuant hereto, have a valid and enforceable claim against
the Borrower.

26.6   Recoveries Through Legal Proceedings

      If any Lender intends to commence any action in any court it shall give
prior notice to the Facility Agent and the other Lenders. If any Lender shall
commence any action in any court to enforce its rights hereunder and, as a
result thereof or in connection therewith, receives any amount, then such Lender
shall not be required to share any portion of such amount with any Lender which
has the legal right to, but does not, join in such action or commence and
diligently prosecute a separate action to enforce its rights in another court.

27.   THE FACILITY AGENT, THE SECURITY AGENT, THE ARRANGER AND THE LENDERS

27.1   Appointment of the Agents

      Each of the Lenders appoints the Facility Agent and the Security Agent, in
each case to act as its agent in connection with the Finance Documents and the
Hermes Guarantee and authorises the Facility Agent and the Security Agent to
exercise such rights, powers, authorities and discretions as are specifically
delegated to such agent by the terms hereof and thereof together with all such
rights, powers, authorities and discretions as are incidental thereto.

27.2   Agent’s Discretions

      Each of the Facility Agent and the Security Agent may:

  (a)   assume, unless it has, in its capacity as agent for the Lenders,
received notice to the contrary from any other party hereto or upon it becoming
aware in the case of any default by the Borrower in the payment of principal or
contractual interest hereunder, that (i) any representation made by the Borrower
in connection with the Finance Documents is true, (ii) no Event of Default or
Potential Event of Default has occurred, (iii) no party is in breach of or
default under its obligations under the Transaction Documents and (iv) any
right, power, authority or discretion vested herein upon the Majority Lenders,
the Lenders or any other person or group of persons has not been exercised;

 



--------------------------------------------------------------------------------



 



73

  (b)   assume that (i) the Facility Office of each Lender is that notified to
it by such Lender in writing and (ii) the information provided by each Lender
pursuant to Clause 31 (Notices) is true and correct in all respects until it has
received from such Lender notice of a change to its Facility Office or any such
information and act upon any such notice until the same is superseded by a
further such notice;     (c)   engage and pay for the advice or services of any
lawyers, accountants, surveyors or other experts whose advice or services may to
it seem necessary, expedient or desirable and rely upon any advice so obtained;
    (d)   rely as to any matters of fact upon a certificate signed by or on
behalf of the Borrower or any Shareholder or Sponsor;     (e)   rely upon any
communication or document believed by it to be genuine;     (f)   (other than in
respect of, and in connection with, Clause 10.1, where each Lender may instruct
the Facility Agent and/or the Security Agent to enforce such Lender’s rights
contained in Clause 10.1)) refrain from exercising any right, power or
discretion vested in it as agent hereunder unless and until instructed by the
Majority Lenders as to whether or not such right, power or discretion is to be
exercised and, if it is to be exercised, as to the manner in which it should be
exercised; and     (g)   refrain from acting in accordance with any instructions
of the Majority Lenders or the Lenders to begin any legal action or proceeding
arising out of or in connection with the Finance Documents and the Hermes
Guarantee until it shall have received such Security as it may require (whether
by way of payment in advance or otherwise) for all costs, claims, losses,
expenses (including legal fees) and liabilities which it will or may expend or
incur in complying with such instructions.

27.3   Facility Agent’s Obligations

      The Facility Agent shall:

  (a)   promptly inform each Lender of the contents of any notice or document
received by it in its capacity as Facility Agent from the Borrower under the
Finance Documents;     (b)   promptly notify each Lender of the occurrence of
any Event of Default or any default by the Borrower in the due performance of or
compliance with its obligations under the Finance Documents of which the
Facility Agent has notice from any other party hereto (or, in the case of the
Facility Agent, any default by the Borrower in the payment of principal or
contractual interest hereunder of which it is aware);

 



--------------------------------------------------------------------------------



 



74

  (c)   (save as otherwise provided herein, and other than in respect of, and in
connection with, Clause 10.1, where each Lender may instruct the Facility Agent
to enforce such Lender’s rights contained in Clause 10.1), act as agent
hereunder in accordance with any instructions given to it by the Majority
Lenders, which instructions shall be binding on the Arranger, the Security Agent
and the Lenders;      (d)   if so instructed by the Majority Lenders, refrain
from exercising any right, power or discretion vested in it as agent hereunder;
and     (e)   use its reasonable efforts to obtain the Hermes Guarantee and to
comply with any conditions contained therein, whereas each Lender will, upon
request by the Facility Agent, support, and provide requested information to,
the Facility Agent in order to enable the Facility Agent to comply with its
obligations contained in this paragraph (e).

      The Facility Agent’s duties under the Finance Documents are solely
mechanical and administrative in nature unless otherwise provided for therein.

27.4   Excluded Obligations

      Notwithstanding anything to the contrary expressed or implied in the
Finance Documents, neither the Facility Agent, the Security Agent nor the
Arranger shall:

  (a)   be bound to enquire as to (i) whether or not any representation made or
deemed to be made by the Borrower in connection with the Finance Documents is
true, (ii) the occurrence or otherwise of any Event of Default or Potential
Event of Default (other than, in the case of the Facility Agent, any default by
the Borrower in the payment of principal or contractual interest hereunder),
(iii) the performance by the Borrower of its obligations under the Finance
Documents or (iv) any breach of or default by the Borrower of or under its
obligations under the Finance Documents;     (b)   be bound to account to any
Lender or any other party for any sum or the profit element of any sum received
by it for its own account;     (c)   be under any obligations other than those
for which express provision is made herein; or     (d)   be or be deemed to be a
fiduciary for any other party hereto.

27.5   Indemnification

      Each Lender shall, from time to time on demand by the Facility Agent or
the Security Agent, indemnify the Facility Agent and the Security Agent, in the
proportion of its share of the Loan (or, if no Advances have been made, its
Available Commitments) bears to the

 



--------------------------------------------------------------------------------



 



75

      amount of the Loan (or, if no Advances have been made, the Available
Facilities) at the time of such demand (or, if the Loan has then been repaid in
full, immediately prior to the final repayment thereof), against any and all
costs, claims, losses, expenses (including legal fees) and liabilities together
with any VAT thereon which the Facility Agent or Security Agent may incur,
otherwise than by reason of its own gross negligence or wilful misconduct, in
acting in its capacity as agent hereunder or under the other Finance Documents.

27.6   Security Agent as trustee

  (a)   The Security Agent declares that it holds all rights, title and
interests in, to and under those Finance Documents to which it is a party and
expressed to be a trustee (acting as trustee for the Finance Parties), and all
proceeds of the enforcement of such Finance Documents, on trust for the Finance
Parties from time to time. This trust shall remain in force even if the Security
Agent (in whatever capacity) is at any time the sole Finance Party.     (b)  
The Security Agent, in its capacity as trustee or otherwise under any Finance
Document or the Hermes Guarantee is not liable for any failure:

  (i)   to require the deposit with it of any Finance Document or the Hermes
Guarantee; or any other documents in connection with any Finance Document or the
Hermes Guarantee;     (ii)   in it holding any Finance Document or the Hermes
Guarantee or any other documents in connection with any Finance Document or the
Hermes Guarantee in its own possession or to take any steps to protect or
preserve the same including permitting the Borrower to retain any such title
deeds, any Finance Documents, the Hermes Guarantee or any other documents;    
(iii)   to obtain any licence, consent or other authority for the execution,
delivery, validity, legality, adequacy, performance, enforceability or
admissibility in evidence of any such Finance Document or the Hermes Guarantee;
    (iv)   to take or require the Borrower to take any step to render the
Security created or purported to be created by or pursuant to any such Finance
Document or the Hermes Guarantee effective or to secure the creation of any
ancillary Security under the laws of any jurisdiction;     (v)   to require any
further assurances in relation to any such Finance Document or the Hermes
Guarantee; or     (vi)   to insure any asset or require any other person to
maintain any such insurance

 



--------------------------------------------------------------------------------



 



76

    or be responsible for any loss which may be suffered by any person as a
result of the lack, or inadequacy or insufficiency, of any such insurance.

  (c)   The Security Agent may accept, without enquiry, any right or title the
Borrower may (or may purport to) have to any asset which is the subject of any
such Finance Document or the Hermes Guarantee and shall not be bound or
concerned to investigate or make any enquiry into the right or title of the
Borrower to any such asset or to require the Borrower to remedy any defect in
its right or title to the same.     (d)   Save as otherwise provided in the
Finance Documents, all moneys, which under the trusts contained in any Finance
Document are received by the Security Agent in its capacity as trustee or
otherwise, may be invested in the name of, or under the control of, the Security
Agent in any investment which may be selected by the Security Agent with the
consent of the Majority Lenders. Additionally, the same may be placed on deposit
in the name of, or under the control of, the Security Agent at such bank or
institution (including the Security Agent) and upon such terms as the Security
Agent may think fit.

27.7   Resignation of the Facility Agent or Security Agent

  (a)   The Facility Agent or Security Agent may resign and appoint one of its
affiliates acting through an office in Germany as successor by giving notice to
the other parties or, in the case of the Security Agent, to the Facility Agent
on behalf of the Lenders, and to the Borrower.     (b)   Alternatively the
Facility Agent or Security Agent may resign by giving notice to the other
Finance Parties or, in the case of the Security Agent, to the Facility Agent on
behalf of the Lenders, and to the Borrowers, in which case the Lenders (after
consultation with the Borrower) may appoint a successor Facility Agent or
Security Agent, as appropriate.     (c)   If the Lenders have not appointed a
successor Facility Agent or Security Agent in accordance with paragraph
(b) above within 30 days after notice of resignation was given, the Facility
Agent or Security Agent (after consultation with the Borrower) may appoint a
successor Facility Agent or Security Agent (acting through an office in Germany.
    (d)   The retiring Facility Agent or, as the case may be, Security Agent
shall, at its own cost, make available to the successor Facility Agent or
Security Agent such documents and records and provide such assistance as the
successor Facility Agent or Security Agent may reasonably request for the
purposes of performing its

 



--------------------------------------------------------------------------------



 



76

      functions as Facility Agent or, as the case may be, Security Agent under
the Finance Documents and the Hermes Guarantee.

  (e)   The Facility Agent’s or, as the case may be, the Security Agent’s
resignation notice shall only take effect upon the appointment of a successor
and, in the case of the Security Agent, the transfer of all of the Security for
the Loans held by the incumbent to that successor.     (f)   Upon the
appointment of a successor:

  (i)   the retiring Facility Agent or, as the case may be, Security Agent shall
be discharged from any further obligation in respect of the Finance Documents
and the Hermes Guarantee but shall remain entitled to the benefit of this Clause
27; and     (ii)   the successor Facility Agent or, as the case may be, Security
Agent and each of the other parties shall have the same rights and obligations
amongst themselves as they would have had if such successor had been an original
party.

  (g)   With the prior written consent of the Borrower (such consent not to be
unreasonably withheld), the Lenders may, by notice to the Facility Agent or to
the Security Agent, as appropriate, require it to resign in accordance with
paragraph (b) above. In this event, the Facility Agent or Security Agent shall
resign in accordance with paragraph (b) above.

27.8   Exclusion of Liabilities

      Except in the case of gross negligence (grobe Fahrlässigkeit) or wilful
misconduct (Vorsatz), none of the Facility Agent, the Security Agent or the
Arranger accept any responsibility to any other Finance Party:

  (a)   for the adequacy, accuracy and/or completeness or any information
supplied by the Facility Agent, the Security Agent, the Arranger, by the
Borrower or by any other person in connection with the Finance Documents or the
Hermes Guarantee, the transactions therein contemplated or any other agreement,
arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with the Finance Documents;     (b)   for the
adequacy, accuracy and/or completeness of any translation;     (c)   for the
legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Hermes Guarantee or any other agreement, arrangement or

 



--------------------------------------------------------------------------------



 



78

      document entered into, made or executed in anticipation of, pursuant to or
in connection with the Finance Documents; or

  (d)   for the exercise of, or the failure to exercise, any judgment,
discretion or power given to any of them by or in connection with the Finance
Documents, the Hermes Guarantee or any other agreement, arrangement or document
entered into, made or executed in anticipation of, pursuant to or in connection
with the Finance Documents or the Hermes Guarantee.

      Accordingly, none of the Facility Agent, the Security Agent or the
Arranger shall be under any liability in respect of such matters, save in the
case of gross negligence or wilful misconduct.

27.9   No Actions

      Each of the Lenders agrees that it will not assert or seek to assert
against any director, officer or employee of the Facility Agent, the Security
Agent or the Arranger any claim it might have against any of them in respect of
the matters referred to in Clause 27.8 (Exclusion of Liabilities).

27.10   Business with the Group

      The Facility Agent and the Security Agent may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any,
Sponsor.

27.11   Own Responsibility

      It is understood and agreed by each Lender that at all times it has itself
been, and will continue to be, solely responsible for making its own independent
appraisal of and investigation into all risks arising under or in connection
with the Finance Documents and the Hermes Guarantee including, but not limited
to:

  (a)   the financial condition, creditworthiness, condition, affairs, status
and nature of the Borrower, any Shareholder, Sponsor;     (b)   the legality,
validity, effectiveness, adequacy and enforceability of the Finance Documents,
the Hermes Guarantee and any other agreement, arrangement or document entered
into, made or executed in anticipation of, pursuant to or in connection with the
Finance Documents or the Hermes Guarantee;     (c)   whether such Lender has
recourse, and the nature and extent of that recourse, against the Borrower or
any other person or any of their respective assets under or in connection with
the Finance Documents or the Hermes Guarantee, the transactions therein
contemplated or any other agreement, arrangement or document entered into,

 



--------------------------------------------------------------------------------



 



79

      made or executed in anticipation of, pursuant to or in connection with the
Finance Documents or the Hermes Guarantee; and

  (d)   the adequacy, accuracy and/or completeness of information provided by
the Facility Agent, the Security Agent, either Arranger, the Borrower, or by any
other person in connection with the Finance Documents or the Hermes Guarantee,
the transactions contemplated therein or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Finance Documents or the Hermes Guarantee.

      Accordingly, each Lender acknowledges to the Facility Agent, the Security
Agent and the Arranger that it has not relied on and will not hereafter rely on
the Facility Agent, the Security Agent or the Arranger or any of them in respect
of any of these matters.

27.12   Agency and Trustee Division Separate

      In acting as agent or trustee under the Finance Documents for the Lenders,
the Facility Agent and the Security Agent shall be regarded as acting through
its agency division or, as the case may be, trustee division which shall be
treated as a separate entity from any other of its divisions or departments and,
notwithstanding the foregoing provisions of this Clause 27 (The Facility Agent,
the Security Agent, the Arranger and the Lenders) any information received by
some other division or department of the Facility Agent or Security Agent may be
treated as confidential and shall not be regarded as having been given to the
Facility Agent’s or Security Agent’s agency or trustee division.

28.   ASSIGNMENTS AND TRANSFERS

28.1   Binding Agreement

      This Agreement shall be binding upon and enure to the benefit of each
party hereto and its or any subsequent successors and Transferees.

28.2   No Assignments and Transfers by the Borrower

      The Borrower shall not be entitled to assign, transfer or otherwise
dispose of all or any of its rights, benefits and obligations under the Finance
Documents.

28.3   Assignments and Transfers by the Lenders

  (a)   Each of the Lenders (a “Transferor”) may at any time:

  (i)   assign any of its rights and benefits (an “Assignment”) ; or     (ii)  
transfer any of its rights and obligations (a “Transfer”); or

 



--------------------------------------------------------------------------------



 



80

  (iii)   otherwise dispose of any of its rights and obligations (including, but
not limited to, by way of sub-participation)

      under this Agreement, the Hermes Guarantee and/or any Security Document in
whole or in part to third parties (each a “Transferee”) subject to Clause (b)
and will subsequently inform the Borrower.

  (b)   Any Assignment or Transfer (save for sub-participations) will only be
permissible

  (i)   upon prior written consent of the Borrower (such consent not to be
unreasonably withheld); and     (ii)   if it refers to a minimum of EUR
5,000,000

      unless such Assignment and/or Transfer is intended to be made to another
existing Lender or an affiliate of an existing Lender or an Event of Default has
occurred and is continuing.

  (c)   A Transfer will only become effective upon execution by the Transferor
and the Transferee and countersignature by the Facility Agent of a transfer
certificate substantially in the form of Schedule 2 (Form of Transfer
Certificate) (the “Transfer Certificate”). Upon the Transfer becoming effective,
and for such part of the Transferor’s rights and obligations, as is transferred,
the Transferor shall be released from its obligations under the Finance
Documents and all other related documentation, and its rights and obligations
under such documents shall transfer to and vest in the Transferee provided that
it will be the sole responsibility of the Transferee to ensure that any
additional action which may be required for securing the valid transfer to it of
any rights in respect of the Hermes Guarantee and/or the security under the
applicable Security Documents is taken.     (d)   The Facility Agent shall
consult the Borrower of a proposed Assignment and/or Transfer at least 10 days
in advance. Any Transferor shall give timely notice of any proposed Transfer to
the Facility Agent in order to enable the Facility Agent to inform the Borrower
of such Transfer with a notice period of at least 10 days.

28.4   Assignment and Transfer Fees

      On the date upon which an Assignment or a Transfer (save for
sub-participation) takes effect the relevant assignee or Transferee shall pay to
the Facility Agent for its own account a fee of EUR 2,000 and to the Security
Agent for its own account a fee of EUR 1,000.

 



--------------------------------------------------------------------------------



 



81

28.5   Disclosure of Information

      Any Lender may disclose to any person:

  (a)   to (or through) whom such Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights, benefits and
obligations under the Finance Documents;     (b)   with (or through) whom such
Lender enters into (or may potentially enter into) any sub-participation in
relation to, or any other transaction under which payments are to be made by
reference to, this Agreement or the Borrower; or     (c)   to whom information
may be required to be disclosed by any applicable law:

      such information about the Borrower, the Shareholders, the Sponsor, the
Project and the Transaction Documents as such Lender shall consider appropriate
provided that in relation to sub-Clauses (a) and (b) the person to whom such
information is to be given has first entered into a confidentiality agreement or
is otherwise bound by duties of bank secrecy. The confidentiality restrictions
in this Clause shall not apply to:

  (a)   information already known to a recipient otherwise than in breach of
this Clause or any other confidentiality obligation binding upon the disclosing
party;     (b)   information also received from another source on terms not
requiring it to be kept confidential; and     (c)   information which is or
becomes publicly available otherwise than in breach of this Clause or any other
confidentiality obligation binding upon the disclosing party.

29.   CALCULATIONS AND EVIDENCE OF DEBT

29.1   Basis of Accrual

      Interest, commitment fee and default interest shall accrue from day to day
and shall be calculated:

  (a)   in relation to each Advance made or to be made under a Fixed Rate
Facility on the basis of a year of 360 days; and     (b)   in relation to each
Advance made or to be made under a Floating Rate Facility on the basis of a year
of 360 days

      for amounts denominated in EUR (or, in any case where market practice
differs, in accordance with market practice) and the actual number of days
elapsed. The same shall

 



--------------------------------------------------------------------------------



 



82

      apply mutatis mutandis in respect of the agency fee pursuant to
Clause 22.4 (Agency Fee) and the security agency fee pursuant to Clause 22.5
(Security Agency Fee).

29.2   Evidence of Debt

      Each Lender shall maintain in accordance with its usual practice accounts
evidencing the amounts from time to time lent by and owing to it hereunder.

29.3   Control Accounts

      The Facility Agent shall maintain on its books a control account or
accounts in which shall be recorded (a) the amount of any Advance and each
Lender’s share therein, (b) the amount of all principal, interest and other sums
due or to become due from the Borrower and each Lender’s share therein and
(c) the amount of any sum received or recovered by the Facility Agent hereunder
and each Lender’s share therein.

29.4   Prima Facie Evidence

      In any legal action or proceeding arising out of or in connection with any
Finance Document, the entries made in the accounts maintained pursuant to
Clause 29.2 (Evidence of Debt) and Clause 29.3 (Control Accounts) shall be prima
facie evidence of the existence and amounts of the specified obligations of the
Borrower.

30.   REMEDIES AND WAIVERS, PARTIAL INVALIDITY

30.1   Remedies and Waivers

      No failure to exercise, nor any delay in exercising any right or remedy
under the Finance Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any other right or remedy. The rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies provided by law.

30.2   Partial Invalidity

      If, at any time, any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.

31.   NOTICES

31.1   Communications in Writing

      Each communication to be made under the Finance Documents shall be made in
writing and, unless otherwise stated, shall be made by fax or letter.

 



--------------------------------------------------------------------------------



 



83

31.2   Addressees

      Any communication or document to be made or delivered pursuant to the
Finance Documents shall (unless the recipient of such communication or document
has, by fifteen days’ written notice to the Facility Agent, specified another
address or fax number) be made or delivered to the address or fax number:

  (a)   in the case of the Facility Agent, as follows:

         
 
  Address:   Im Trutz Frankfurt 55
 
      60322 Frankfurt am Main
 
      Federal Republic of Germany
 
      Attn.: Ms. Vivienne Cadger
 
  Fax:   +49-69-97153-171;

  (b)   in the case of the Security Agent, as follows:

         
 
  Address:   Level 9, Main Office Tower
 
      Financial Park Labuan
 
      Jln. Merdeka, 87000
 
      Federal Territory of Labuan, Malaysia
 
      Attn.: Mr. Rizal Bin Abdullah
 
  Fax:   +60320263901;

  (c)   in the case of the Borrower, identified with its name on the signature
page; and     (d)   in the case of each Lender, notified in writing to the
Facility Agent prior to the date hereof (or, in the case of a Transferee, at the
end of the Transfer Certificate to which it is a party as Transferee);

      provided that not more than one address may be specified by each party
pursuant to this Clause 31.2 (Addressees) at any time.

31.3   Delivery

      Any communication or document to be made or delivered by one person to
another pursuant to the Finance Documents shall:

  (a)   if by way of fax, be deemed to have been received when transmission has
been completed; and     (b)   if by way of letter, be deemed to have been
delivered when left at the relevant address or, as the case may be, ten days
after being deposited in the post postage prepaid in an envelope addressed to it
at such address,

 



--------------------------------------------------------------------------------



 



84

      provided that any communication or document to be made or delivered to the
Facility Agent or the Security Agent shall be effective only when received by
its agency division and then only if the same is expressly marked for the
attention of the department or officer identified with the Facility Agent’s or,
as the case may be, Security Agent’s signature below (or such other department
or officer as the Facility Agent or, as the case may be, Security Agent shall
from time to time specify for this purpose).

31.4   Notification of Changes

      Promptly upon receipt of notification of a change of address or fax number
pursuant to Clause 31.2 (Addressees) or upon changing its own address of fax
number the Facility Agent shall notify the other parties hereto of such change.

31.5   Language

      Each notice or other communication made or delivered under this Agreement
shall be in English (or in German if so required by the ECA-Guarantor). Any
other documents required to be delivered under or in connection with this
Agreement shall be either in English or be accompanied by a certified
translation into English (or in German if so required by the ECA-Guarantor).

32.   COUNTERPARTS

      This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

33.   AMENDMENTS

33.1   Amendments

      The Facility Agent, if it has the prior consent of, or an instruction
from, the Majority Lenders and the Borrower, may from time to time agree in
writing to amend this Agreement or to waive, prospectively or retrospectively,
any of the requirements of this Agreement. Any amendments or waivers so agreed
shall be binding on all parties hereto provided that no such waiver or amendment
shall impose any new or additional obligations upon any party hereto without the
consent of such party.

33.2   Amendments Requiring the Consent of all the Lenders

      An amendment or waiver which relates to:

  (a)   Clause 26 (Sharing) or this Clause 33;     (b)   a change in the
principal amount of or currency of any Advance or deferral of any Repayment
Date;

 



--------------------------------------------------------------------------------



 



85

  (c)   a change in the Floating Rate Margin, the amount or currency of any
payment of interest, fees or any other amount payable hereunder to any party or
deferral of the date for payment thereof;     (d)   Clause 19 (Financial
Covenants);     (e)   the conditions set out in Clause 3.1 (General Conditions
for all Advances);     (f)   Clause 28.2 (No Assignments and Transfers by the
Borrower); or     (g)   any provision which contemplates the need for the
consent or approval of all the Lenders,

      shall not be made without the prior written consent of all the Lenders
unless the contrary is expressly indicated.

33.3   Exceptions

    Notwithstanding any other provisions hereof, neither the Facility Agent nor
the Security Agent shall be obliged to agree to any such amendment or waiver if
the same would:

  (a)   amend or waive this Clause 33, Clause 23 (Costs and Expenses) or Clause
27 (The Facility Agent, the Security Agent, the Arranger and the Lenders); or  
  (b)   otherwise amend or waive any of the Facility Agent’s or Security Agent’s
rights hereunder.

34.   HERMES GUARANTEE

34.1   To the best of its knowledge, each of the Original Lenders and the
Facility Agent has taken all steps necessary to align this Agreement with the
provisions of the Hermes Guarantee.

34.2   If, in the opinion of the Facility Agent, there are any provisions in
this Agreement that contradict or conflict with any provision of the Hermes
Guarantee to an extent that has or may have the effect of rendering all or any
part of the Hermes Guarantee void, voidable or otherwise not in full force and
effect, the Finance Parties and the Borrower shall enter into good faith
negotiations and use all reasonable efforts to agree on amendments to this
Agreement necessary to ensure compliance with the terms of the Hermes Guarantee.
The negotiation period for this purpose shall be four weeks unless a period set
by Hermes is shorter, in which case the negotiation period shall be as long as
the period set by Hermes. The four weeks negotiation period shall start upon the
Facility Agent requesting such negotiation period or upon receipt of a
notification from Hermes, as the case may be.

 



--------------------------------------------------------------------------------



 



86

34.3   The Facility Agent agrees that it shall not agree to any changes to the
Hermes Guarantee which (in its sole opinion) will or are reasonably likely to
have the effect of or require (whether pursuant to an amendment under Clause
34.2 above or otherwise) an amendment to any of the material financial terms of
this Agreement.

35.   NON APPLICABILITY OF SECTION 181 BGB

      Section 181 BGB does not apply to any authorisation the Borrower gives to
the Arranger, the Facility Agent, the Security Agent and the Lenders.

36.   CONFIRMATION CONCERNING MONEY LAUNDERING

      The Borrower expressly confirms to each Finance Party that all funds to be
made available to it under the Finance Documents will be drawn for its own
account and that it is the economic beneficiary (wirtschaftlich Berechtigter)
within the meaning of section 8 of the German Money Laundering Act
(Geldwäschegesetz).

37.   GOVERNING LAW

      This Agreement is governed by German law.

38.   JURISDICTION

38.1   Arbitration

      Subject to Clause 38.2 (Courts of Law) hereof, any dispute (a “Dispute”)
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity) shall be finally settled under the Rules of
Arbitration of the International Chamber of Commerce (the “Rules”) by three
arbitrators appointed in accordance with the Rules. The arbitral tribunal shall
consist of three arbitrators. The place of arbitration shall be Zurich,
Switzerland and the language of the arbitration shall be English. Save as
provided in Clause 38.2 (Courts of Law) hereof, the parties exclude the
jurisdiction of the courts of law.

38.2   Courts of Law

      In the case of any Dispute each claimant may prior to having initiated
arbitral proceedings, by notice in writing to the relevant defendant require
that such Dispute be heard by a court of law. If a claimant gives such notice,
the Dispute to which such notice refers shall be determined in accordance with
Clause 38.3 (Non-exclusive Jurisdiction) hereof.

38.3   Non-exclusive Jurisdiction

      The Borrower, the Facility Agent, the Security Agent and the Lenders
irrevocably agree that place of performance and place of non-exclusive
jurisdiction for any obligations under this

 



--------------------------------------------------------------------------------



 



87

      Agreement is Frankfurt am Main, Federal Republic of Germany. The Borrower
irrevocably submits to the non-exclusive jurisdiction of the competent courts in
Frankfurt am Main, Federal Republic of Germany, in the case of any proceedings
or legal action regarding this Agreement waiving any other jurisdiction to which
the Borrower may be entitled by law.

38.4   Appointment of German Process Agent

      The Borrower agrees that the process by which any suit, action or
proceedings in the Federal Republic of Germany in connection with this Agreement
is begun may be served on it by being delivered to the German Process Agent and
the Borrower agrees that failure by the German Process Agent to give notice of
such service of process shall not impair or affect the validity of such service
or of any judgment based thereon.         If the appointment of such German
Process Agent ceases to be effective, the Borrower shall immediately notify the
Facility Agent thereof and appoint a further person in the Federal Republic of
Germany to accept service of process on its behalf in the Federal Republic of
Germany and, failing such appointment within fifteen (15) days, the Facility
Agent shall be entitled to appoint such a person by notice to the Borrower.
Nothing contained herein shall affect the right to serve process in any other
manner permitted by relevant law.

38.5   Obligations of Borrower several

      The Borrower agrees that the Supply Contracts and the obligations
resulting therefrom shall not have any legal influence on this Agreement. With
regard to the obligations of the Borrower under this Agreement the Borrower may
not raise any objection or defence based upon the Supply Contracts or emanating
from the commercial relationship between the Borrower and Exporter A and
Exporter B.

39.   LANGUAGE

      This Agreement is made in the English language. However, where a German
translation of a word or phrase appears in the text of this Agreement, the
German translation of such word or phrase shall prevail.

 



--------------------------------------------------------------------------------



 



 

EXECUTION PAGE
FACILITY AGREEMENT
FIRST SOLAR MALAYSIA SDN. BHD.
as Borrower

                  /s/ Jens Meyerhoff       /s/ John Gaffney                  
Name:
  Jens Meyerhoff       Name:   John Gaffney
Address:
  8, Jalan Hi-Tech 3/3
Zoon Industri Fasa 3
Kulim Hi-Tech Park
09000 Kulim
Kedah Darul Aman
Malaysia
Attn.:  David Brady
Fax:      001-602-414-9462            
 
                IKB DEUTSCHE INDUSTRIEBANK AG
as Arranger                           /s/ Anza Lange       /s/ Dr. Peer Günzel  
           
Name:
  Anza Lange        Name:   Dr. Peer Günzel
Address:
  Wilhelm-Bötzkes-Straße 1
40474 Düsseldorf
Federal Republic of Germany
Attn.:   Manfred Ziwey
Fax:      +49-211-8221-2282        



--------------------------------------------------------------------------------



 



NATIXIS ZWEIGNIEDERLASSUNG DEUTSCHLAND
as Facility Agent and Original Lender

                  /s/ de Belsunce        /s/ Brüggermann          
Name:
  de Belsunce        Name:   Brüggermann
Address:
  Im Trutz Frankfurt 55
60322 Frankfurt am Main
Federal Republic of Germany
Attn.:  Ms. Vivienne Cadger
Fax:     +49-69-97153171        
 
            AKA AUSFUHRKREDIT-GESELLSCHAFT MBH
as Original Lender        

              /s/ Stephanie Meier-Sydow       /s/ Dr. Roland Elben          
Name:
  Stephanie Meier-Sydow       Name: Dr. Roland Elben
Address:
  Große Gallusstraße 1-7
60311 Frankfurt am Main
Federal Republic of Germany
Attn.:  Mrs. Heike Könebruch
Fax:     +49-69-29891-150        



--------------------------------------------------------------------------------



 



NATIXIS LABUAN BRANCH
as Security Agent

                  /s/ Wong Ching Tkong       /s/ Rizal B. Abdullah          
Name:
  Wong Ching Tkong       Name:   Rizal B. Abdullah
Address:
  Level 9, Main Office Tower
Financial Park Labuan
Jln. Merdeka, 87000
Federal Territory of Labuan, Malaysia
Attn.:   Mr. Rizal Bin Abdullah
Fax:      +60320263901            